Exhibit 10.1

EXECUTION VERSION

$1,000,000,000

364-DAY CREDIT AGREEMENT

dated as of July 13, 2012

among

STANLEY BLACK & DECKER, INC.,

as Initial Borrower

THE BLACK & DECKER CORPORATION,

as Subsidiary Guarantor

and

THE INITIAL LENDERS NAMED HEREIN,

as Initial Lenders

and

CITIBANK, N.A.,

as Administrative Agent

CITIGROUP GLOBAL MARKETS INC.,

J.P. MORGAN SECURITIES LLC and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Lead Arrangers and Book Runners

JPMORGAN CHASE BANK, N.A. and

BANK OF AMERICA, N.A.,

as Syndication Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1     

SECTION 1.01

    

Certain Defined Terms

     1     

SECTION 1.02

    

Computation of Time Periods; Terms Generally

     17     

SECTION 1.03

    

Accounting Terms

     17   

ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

     17     

SECTION 2.01

    

The Commitment

     17     

SECTION 2.02

    

Making the Advances

     18     

SECTION 2.03

    

Fees

     21     

SECTION 2.04

    

Continuation and Conversion

     21     

SECTION 2.05

    

Interest on Advances

     22     

SECTION 2.06

    

Additional Interest on Eurocurrency Rate Advances

     23     

SECTION 2.07

    

Repayment; Prepayment of Advances; Etc

     23     

SECTION 2.08

    

Increased Costs

     24     

SECTION 2.09

    

Payments and Computations

     25     

SECTION 2.10

    

Taxes

     27     

SECTION 2.11

    

Promissory Notes

     28     

SECTION 2.12

    

Use of Proceeds of Advances

     28     

SECTION 2.13

    

Defaulting Lenders

     28     

SECTION 2.14

    

Borrowings by Designated Borrowers

     29     

SECTION 2.15

    

European Monetary Union

     31   

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     32     

SECTION 3.01

    

Condition Precedent to Effectiveness

     32     

SECTION 3.02

    

Conditions Precedent to Each Advance and Term Loan Election

     33   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     34     

SECTION 4.01

    

Representations and Warranties of the Company

     34   

ARTICLE V COVENANTS OF THE COMPANY

     35     

SECTION 5.01

    

Affirmative Covenants

     35     

SECTION 5.02

    

Negative Covenants

     38   

ARTICLE VI EVENTS OF DEFAULT

     39     

SECTION 6.01

    

Events of Default

     39   

ARTICLE VII THE ADMINISTRATIVE AGENT

     41     

SECTION 7.01

    

Appointment and Authority

     41     

SECTION 7.02

    

Rights as a Lender

     42   

 

(i)



--------------------------------------------------------------------------------

 

SECTION 7.03

    

Exculpatory Provisions

     42     

SECTION 7.04

    

Reliance by Administrative Agent

     43     

SECTION 7.05

    

Indemnification

     43     

SECTION 7.06

    

Delegation of Duties

     44     

SECTION 7.07

    

Resignation of Administrative Agent

     44     

SECTION 7.08

    

Non-Reliance on Administrative Agent and Other Parties

     45     

SECTION 7.09

    

No Other Duties, Etc

     45   

ARTICLE VIII MISCELLANEOUS

     45     

SECTION 8.01

    

Amendments, Etc

     45     

SECTION 8.02

    

Notices, Communications and Treatment of Information

     46     

SECTION 8.03

    

No Waiver; Remedies

     51     

SECTION 8.04

    

Costs and Expenses; Breakage Indemnification

     51     

SECTION 8.05

    

Sharing of Payments, Etc

     52     

SECTION 8.06

    

Binding Effect

     52     

SECTION 8.07

    

Successors and Assigns

     52     

SECTION 8.08

    

Limitation on Assignments and Participations

     56     

SECTION 8.09

    

Withholding

     56     

SECTION 8.10

    

Mitigation

     57     

SECTION 8.11

    

Governing Law; Waiver of Jury Trial

     57     

SECTION 8.12

    

Execution in Counterparts

     57     

SECTION 8.13

    

Submission to Jurisdiction; Etc

     57     

SECTION 8.14

    

Judgment Currency

     58     

SECTION 8.15

    

USA PATRIOT Act

     59     

SECTION 8.16

    

No Fiduciary Duty

     59   

ARTICLE IX GUARANTEE

     59     

SECTION 9.01

    

Guarantee; Limitation of Liability

     59     

SECTION 9.02

    

Acknowledgments, Waivers and Consents

     60     

SECTION 9.03

    

Reinstatement

     63     

SECTION 9.04

    

Subrogation

     63     

SECTION 9.05

    

Remedies

     63     

SECTION 9.06

    

Payments

     63   

 

SCHEDULE I

     COMMITMENTS   

SCHEDULE II

     MANDATORY COST RATE   

SCHEDULE III

     DESIGNATED BORROWER JURISDICTIONS   

EXHIBIT A-1

     FORM OF RATE REQUEST   

EXHIBIT A-2

     FORM OF NOTICE OF BORROWING   

EXHIBIT B

     FORM OF NOTICE OF CONVERSION OR CONTINUATION   

EXHIBIT C-1

     FORM OF OPINION OF COUNSEL TO THE COMPANY   

EXHIBIT C-2

     FORM OF OPINION OF COUNSEL TO THE SUBSIDIARY GUARANTOR   

EXHIBIT C-3

     FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE ADMINISTRATIVE AGENT   

EXHIBIT D

     FORM OF ASSIGNMENT AND ASSUMPTION   

EXHIBIT E

     FORM OF NOTE   

 

(ii)



--------------------------------------------------------------------------------

EXHIBIT F

     FORM OF DESIGNATION LETTER   

EXHIBIT G

     FORM OF TERMINATION LETTER   

 

(iii)



--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT

 

This 364-DAY CREDIT AGREEMENT (as amended, supplemented or otherwise modified
from time to time, the “Agreement”) is made as of July 13, 2012 between STANLEY
BLACK & DECKER, INC., a Connecticut corporation (the “Company”), THE BLACK &
DECKER CORPORATION, a Maryland corporation (the “Subsidiary Guarantor”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, and CITIBANK, N.A. (“Citibank”),
as administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders (as hereinafter defined).

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Acquiring Person” means any person (other than the ESOP) who is or becomes the
beneficial owner, directly or indirectly, of 10% or more of the Company’s
outstanding common stock.

“Administrative Agent’s Account” means, with respect to any Currency, the
account of the Administrative Agent maintained by the Administrative Agent for
such Currency and most recently designated by it by notice to the Lenders and
the Company.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means an advance by a Lender to a Borrower as part of a Borrowing and
refers to a Base Rate Advance or a Eurocurrency Rate Advance, each of which
shall be a “Type” of Advance. For the purposes of determining the unutilized
amount of each Lender’s Commitment at any time, the amount of each Advance of
such Lender that is outstanding in an Alternate Currency shall be deemed to be
the Dollar Equivalent of the amount of such Advance.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent’s Group” has the meaning provided in Section 7.02(b).

“Alternate Currencies” means Euros and Pounds Sterling.

“Applicable Base Rate Margin” means, on any day, a rate per annum equal to the
higher of (a) the Applicable Eurocurrency Margin for such day minus 1.00% and
(b) 0.00%.

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

“Applicable Commitment Fee Rate” means, on any date, a rate per annum equal to

(i) 0.060% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor’s, A1 or higher by Moody’s, or A+ or
higher by Fitch,

(ii) 0.070% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by Standard & Poor’s, A2
or higher by Moody’s, or A or higher by Fitch,

(iii) 0.080% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor’s, A3 or higher by Moody’s, or A- or higher by Fitch,

(iv) 0.100% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by
Standard & Poor’s, Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and

(v) 0.125% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);

provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Applicable Commitment Fee Rate” will be
determined based on, (a) if two of the ratings are at the same level and the
other rating is higher or lower than those same ratings, the level corresponding
to the two same ratings shall apply and (b) if each of the three ratings falls
within different levels, then the level corresponding to the rating that is in
between the highest and the lowest ratings shall apply.

“Applicable Eurocurrency Margin” means, on any date for each Eurocurrency Rate
Advance, the rate per annum equal to the Credit Default Rate Spread on the
applicable Spread Determination Date; provided, that the Applicable Eurocurrency
Margin shall in no event be less than a rate per annum equal to the Floor or
greater than a rate per annum equal to the Cap.

Notwithstanding anything else to the contrary in this definition of “Applicable
Eurocurrency Margin”, the Applicable Eurocurrency Margin shall be the rate per
annum equal to the Cap from and after the Term Loan Conversion Date.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurocurrency Lending Office in the case of a Eurocurrency Rate Advance.

“Applicable Restructuring Charge” means, for any Restructuring Period falling in
the Company’s fiscal year 2010, 2011, 2012, or 2013, amounts relating to one or
more of the following: (i) restructuring charges, including, without limitation,
the effect of reconstruction, recommissioning or reconfiguration of fixed assets
for alternative uses, store closure, office closure, plant closure, facility
consolidations, downsizing, shutdown costs (including future lease commitments
and contract termination costs with respect thereto), curtailments or
modifications to pension and post-retirement employee benefit plans, retention,
severance, system establishment costs, and acquisition integration costs;
(ii) change of control payments and transaction fees; (iii) performance-based
bonus payments to Nolan Archibald; (iv) all expenses and charges related to any
stock based compensation; (v) non-cash inventory step-up charges; and
(vi) liabilities under Section 280G of the Internal Revenue Code and gross-ups
related

 

364-DAY CREDIT AGREEMENT

 

2



--------------------------------------------------------------------------------

thereto; provided that the sum of the Applicable Restructuring Charges for all
of the Restructuring Periods in the Company’s fiscal years 2010, 2011, 2012, and
2013 will not exceed $1,200,000,000 in the aggregate, of which not more than
$900,000,000 is cash.

“Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent pursuant to any Loan Document or the transactions contemplated therein,
including any financial statement, financial and other report, notice, request,
certificate and other information material; provided, however, that, solely with
respect to delivery of any such Communication by any Loan Party to the
Administrative Agent and without limiting or otherwise affecting either the
Administrative Agent’s right to effect delivery of such Communication by posting
such Communication to the Approved Electronic Platform or the protections
afforded hereby to the Administrative Agent in connection with any such posting,
“Approved Electronic Communication” shall exclude (i) any notice of borrowing,
letter of credit request, swing loan request, notice of conversion or
continuation, and any other notice, demand, communication, information, document
and other material relating to a request for a new, or a conversion or
continuation of an existing, Borrowing, (ii) any notice pursuant to
Section 2.07(a) and Section 2.07(b) and any other notice relating to the payment
of any principal or other amount due under any Loan Document prior to the
scheduled date therefor, (iii) all notices of any Default or Event of Default
and (iv) any notice, demand, communication, information, document and other
material required to be delivered to satisfy any of the conditions set forth in
Article 3 or any other condition to any Borrowing or other extension of credit
hereunder or any condition precedent to the effectiveness of this Agreement.

“Approved Electronic Platform” has the meaning provided in Section 8.02(b).

“Assignment and Assumption” means an Assignment and Assumption accepted by the
Administrative Agent, and the Company where applicable, in substantially the
form of Exhibit D hereto.

“Attributable Debt” means, in respect of any lease transaction described in
Section 5.02(c), as of the date of determination, the lesser of (i) the sale
price of the property so leased multiplied by a fraction the numerator of which
is the remaining portion of the base term of the lease included in such
transaction and the denominator of which is the base term of such lease, and
(ii) the total obligation (discounted to present value at the implicit interest
factor, determined in accordance with generally accepted financial practice,
included in the rental payments or, if such interest factor cannot readily be
determined, at a rate of interest of 10% per annum, compounded semi-annually) of
the lessee for rental payments (other than amounts required to be paid on
account of property taxes as well as maintenance, repairs, insurance, water
rates and other items which do not constitute payments for property rights)
during the remaining portion of the base term of the lease included in such
transaction.

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:

(a) the rate of interest announced publicly by the Reference Bank in New York,
New York, from time to time, as its base rate;

(b) 1/2 of one percent per annum above the Federal Funds Rate; and

 

364-DAY CREDIT AGREEMENT

 

3



--------------------------------------------------------------------------------

(c) the rate equal to the Eurocurrency Rate for a Dollar denominated Advance
having an Interest Period of one month determined for each day that a Base Rate
Loan is outstanding (and in respect of any day that is not a London Banking Day,
such rate as in effect on the immediately preceding London Banking Day) plus
1.00% per annum.

“Base Rate Advance” means an Advance denominated in Dollars that bears interest
as provided in Section 2.05(a).

“Borrowers” means, collectively, the Company and each Designated Borrower.

“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders to a Borrower pursuant to Section 2.01.

“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in New York City, (b) if the applicable Business Day relates
to any Eurocurrency Rate Advances, on which dealings in Dollars are carried on
in the London interbank market, (c) if such day relates to a Borrowing of, or a
payment or prepayment of principal of or interest on or an Interest Period for
an Advance denominated in Pounds Sterling, or a notice with respect thereto,
that is also a day on which commercial banks and foreign exchange markets settle
payments in London, and (d) if such day relates to a Borrowing of, or a payment
or prepayment of principal of or interest on or an Interest Period for an
Advance denominated in Euros, or a notice with respect thereto, that is also a
Target Operating Day.

“Cap” means, on any date, a rate per annum equal to

(i) 0.875% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor’s, A1 or higher by Moody’s, or A+ or
higher by Fitch,

(ii) 1.000% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by Standard & Poor’s, A2
or higher by Moody’s, or A or higher by Fitch,

(iii) 1.125% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor’s, A3 or higher by Moody’s, or A- or higher by Fitch,

(iv) 1.250% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by
Standard & Poor’s, Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and

(v) 1.500% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);

provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Cap” will be determined based on,
(a) if two of the ratings are at the same level and the other rating is higher
or lower than those same ratings, the level corresponding to the two same
ratings shall apply and (b) if each of the three ratings falls within different
levels, then the level corresponding to the rating that is in between the
highest and the lowest ratings shall apply.

 

364-DAY CREDIT AGREEMENT

 

4



--------------------------------------------------------------------------------

“Capital Lease” means any lease of property, real or personal, the obligations
under which are capitalized on the consolidated balance sheet of the Company and
its Subsidiaries.

“Change of Control” means, with respect to the Company, the occurrence of any
event, act or condition which results in either (i) any Person other than the
ESOP becoming the beneficial owner, directly or indirectly, of 30% or more of
the outstanding common stock of the Company or (ii) individuals who constitute
the Continuing Directors ceasing for any reason to constitute at least the
majority of the Board of Directors of the Company.

“Citibank” has the meaning specified in the first paragraph of this Agreement.

“Commitment” means, with respect to any Lender, the amount specified opposite
such Lender’s name on Schedule I hereto or, if such Lender has entered into any
Assignment and Assumption, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.07(c), as such amount may be
reduced pursuant to Section 2.01(b). The aggregate amount of the Commitments on
the date hereof is $1,000,000,000.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its Affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents including, without
limitation, all Approved Electronic Communications.

“Consolidated Net Worth” means the excess over current liabilities of all assets
properly appearing on a consolidated balance sheet of the Company and its
Subsidiaries after deducting the minority interests of others in Subsidiaries.

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
financial statements of which would, under GAAP, be consolidated with those of
the Company in its consolidated financial statements as of such date.

“Contingent Obligation” as to any Person means any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness, leases, dividends or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (x) for the purchase
or payment of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of such
primary obligation against loss in respect thereof; provided, however, that the
term Contingent Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

 

364-DAY CREDIT AGREEMENT

 

5



--------------------------------------------------------------------------------

“Continuing Director” means any member of the Board of Directors of the Company
who is not affiliated with an Acquiring Person and who is a member of the Board
of Directors of the Company immediately prior to the time that the Acquiring
Person became an Acquiring Person and any successor to a Continuing Director who
is not affiliated with the Acquiring Person and is recommended to succeed a
Continuing Director by a majority of Continuing Directors who are then members
of the Board of Directors of the Company.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Default Rate Spread” means the one-year credit default swap mid-rate
spread of the Company established on the most recent Spread Determination Date
and based on the credit default swap mid-rate spreads specified by Markit Group
Ltd., determined on the Spread Determination Date.

If at any time the Credit Default Rate Spread cannot be determined or is
otherwise unavailable, the Company and the Required Lenders shall negotiate in
good faith (for a period of up to thirty days after the Credit Default Rate
Spread first becomes unavailable (such thirty-day period, the “Negotiation
Period”)) to agree on an alternative method for establishing the Credit Default
Rate Spread. The Credit Default Rate Spread at any date of determination thereof
which falls during the Negotiation Period shall be based upon the then most
recently available quote provided by Markit Group Limited (or any successor
thereto) of the credit default swap spread. If no such alternative method is
agreed upon during the Negotiation Period, the Credit Default Rate Spread at any
date of determination subsequent to the end of the Negotiation Period shall be a
rate per annum equal to the applicable Cap.

“Currency” means either Dollars or an Alternate Currency.

“Default” means an event which would constitute an Event of Default but for the
giving of notice, the lapse of time or both.

“Defaulting Lender” means at any time, subject to Section 2.13(c), (i) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make an Advance, unless such Lender has
notified the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding has not been satisfied (which conditions precedent,
together with the applicable default, if any, will be specifically identified in
such writing), (ii) any Lender that has notified the Administrative Agent or the
Company in writing, or has stated publicly, that it does not intend to comply
with its funding obligations hereunder, (iii) any Lender that has defaulted on
its funding obligations under other loan agreements or credit agreements
generally or that has notified, or whose Parent Company has notified, the
Administrative Agent or the Company in writing, or has stated publicly, that it
does not intend to comply with its funding obligations under loan agreements or
credit agreements generally, (iv) any Lender that has, for three or more
Business Days after written request of the Administrative

 

364-DAY CREDIT AGREEMENT

 

6



--------------------------------------------------------------------------------

Agent or the Company, failed to confirm in writing to the Administrative Agent
and the Company that it will comply with its prospective funding obligations
hereunder (provided that such Lender will cease to be a Defaulting Lender
pursuant to this clause (iv) upon the Administrative Agent’s and the Company’s
receipt of such written confirmation), or (v) any Lender with respect to which a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender or its Parent Company. Any determination by the Administrative Agent that
a Lender is a Defaulting Lender under any of clauses (i) through (v) above will
be conclusive and binding absent manifest error, and such Lender will be deemed
to be a Defaulting Lender (subject to Section 2.13(c)) upon notification of such
determination by the Administrative Agent to the Company and the Lenders.

“Designated Borrowers” means any Subsidiary of the Company as to which a
Designation Letter has been delivered to the Administrative Agent in accordance
with and together with the other documents required by Section 2.14, and no
Termination Letter has been delivered to the Administrative Agent thereunder.

“Designation Letter” has the meaning provided in Section 2.l4.

“Dollar Equivalent” means, with respect to any amount denominated in an
Alternate Currency on any date, the amount of Dollars that would be required to
purchase such amount of such Alternate Currency at or about 11:00 A.M. (Local
Time) on such date, for delivery two Business Days later, as determined by the
Administrative Agent on the basis of the spot selling rate for the offering of
such Alternate Currency for Dollars in the London foreign exchange market,
determinations thereof made in good faith by the Administrative Agent to be
conclusive and binding on the parties in the absence of manifest error.

“Dollars” and “$” mean lawful money of the United States of America.

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified in its Administrative Questionnaire or in the Assignment and
Assumption pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify in writing to the Company
and the Administrative Agent.

“EBITDA” means, for any period, the sum (without duplication) for the Company
and its Consolidated Subsidiaries on a consolidated basis of the following:
(a) net income for such period plus (b) to the extent deducted in determining
net income for such period, the sum of (i) depreciation and amortization for
such period, (ii) Interest Expense for such period and (iii) taxes for such
period. Notwithstanding the foregoing, (1) in calculating EBITDA for any period
that includes one or more Restructuring Periods, EBITDA shall be increased by an
amount equal to the Applicable Restructuring Charges for any such Restructuring
Periods, (2) in calculating EBITDA for any period, any impairment charges or
asset write-offs, in each case pursuant to Financial Accounting Standards
Board’s Staff Position Accounting Principles Board Opinion No. 144 (“Accounting
for the Impairment or Disposal of Long-Lived Assets (Issued 8/01)”), shall be
excluded, (3) in calculating EBITDA for any period, non-cash charges arising
from purchase accounting adjustments (including the effects of such adjustments
pushed down to such Person and its Subsidiaries) in component amounts required
or permitted by GAAP, resulting from the write-up of assets or application of
purchase accounting in relation to any consummated acquisition or the
amortization, depreciation, or write-off of any amounts thereof, net of taxes,
shall be excluded, and (4) in calculating EBITDA for any period, charges
associated with stock-

 

364-DAY CREDIT AGREEMENT

 

7



--------------------------------------------------------------------------------

based compensation shall be excluded. For the purpose of calculating EBITDA for
any period following the acquisition of The Black & Decker Corporation, EBITDA
for such period shall be calculated after giving pro forma effect to such
acquisition as if such acquisition occurred on the first day of such period.

“Effective Date” has the meaning provided in Section 3.01.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successors thereto, and the regulations promulgated
and the rulings found thereunder.

“ERISA Controlled Group” means a group consisting of any ERISA Person and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control with such Person that,
together with such Person, are treated as a single employer under regulations
promulgated under ERISA.

“ERISA Person” has the meaning provided in Section 3(9) of ERISA for the term
“person.”

“ERISA Plan” means (i) any Plan that (x) is not a Multiemployer Plan and (y) has
Unfunded Benefit Liabilities in excess of $20,000,000 and (ii) any Plan that is
a Multiemployer Plan.

“ESOP” means Stanley Account Value Plan or any successor plan.

“Euro” has the meaning provided in Section 2.15.

“Eurocurrency Liabilities” has the meaning provided in Regulation D (or any
successor regulation) of the Federal Reserve Board, as in effect from time to
time.

“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified in its Administrative Questionnaire or in the Assignment
and Assumption pursuant to which it became a Lender (or, if no such office of
such Lender is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify in writing to the
Company and the Administrative Agent.

“Eurocurrency Rate” means, for any Interest Period:

(a) for each Eurocurrency Rate Advance denominated in Dollars comprising part of
the same Borrowing, an interest rate per annum equal to the offered rate for
deposits in such Currency as quoted on the relevant Screen Page at 11:00 A.M.
(London time) two London Banking Days before the first day of such Interest
Period in an amount substantially equal to the Reference Bank’s Eurocurrency
Rate Advance comprising part of such Borrowing to be outstanding during such
Interest Period and for a period equal to such Interest Period;

(b) for each Eurocurrency Rate Advance denominated in Pounds Sterling comprising
part of the same Borrowing, (i) an interest rate per annum equal to the offered
rate for deposits in such Currency as quoted on the relevant Screen Page at
11:00 A.M. (London time) on the first day of such Interest Period, for a period
equal to such Interest Period plus (ii) the MCR Cost, if any; or

 

364-DAY CREDIT AGREEMENT

 

8



--------------------------------------------------------------------------------

(c) for each Eurocurrency Rate Advance denominated in Euros comprising part of
the same Borrowing, (i) an interest rate per annum equal to the offered rate for
deposits in such Currency as quoted on the relevant Screen Page at 11:00 A.M.
(Brussels time) two TARGET Days before the first day of such Interest Period,
for a period equal to such Interest Period plus (ii) the MCR Cost, if any.

“Eurocurrency Rate Advance” means an Advance that bears interest as provided in
Section 2.05(b).

“Eurocurrency Rate Reserve Percentage” for any Lender for any Eurocurrency Rate
Advances owing to such Lender means the reserve percentage applicable two
Business Days before the first day of the applicable Interest Period under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to the applicable Interest Period.

“Events of Default” has the meaning provided in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended form time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Excluded Representation” means the representation and warranty set forth in
Section 4.01(g).

“Existing Credit Agreement” means the 364-Day Credit Agreement dated as of
July 22, 2011 among the Company, the Subsidiary Guarantor, the lenders parties
thereto and Citibank, N.A., as administrative agent.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, or any successor thereto.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
Board arranged by Federal fund brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Reference Bank from three Federal funds brokers of
recognized standing selected by the Reference Bank.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System as constituted from time to time.

“Fitch” means Fitch Ratings Ltd. and any successor or successors thereto.

 

364-DAY CREDIT AGREEMENT

 

9



--------------------------------------------------------------------------------

“Floor” means, on any date, a rate per annum equal to

(i) 0.250% if on such date the Company’s outstanding Long-Term Indebtedness is
rated A+ or higher by Standard & Poor’s, A1 or higher by Moody’s, or A+ or
higher by Fitch,

(ii) 0.375% if on such date clause (i) is inapplicable and the Company’s
outstanding Long-Term Indebtedness is rated A or higher by Standard & Poor’s, A2
or higher by Moody’s, or A or higher by Fitch,

(iii) 0.500% if on such date clauses (i) and (ii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated A- or higher by Standard &
Poor’s, A3 or higher by Moody’s, or A- or higher by Fitch,

(iv) 0.625% if on such date clauses (i), (ii) and (iii) are inapplicable and the
Company’s outstanding Long-Term Indebtedness is rated BBB+ or higher by
Standard & Poor’s, Baa1 or higher by Moody’s, or BBB+ or higher by Fitch, and

(v) 0.750% if on such date clauses (i), (ii), (iii) and (iv) are inapplicable
(including if such Long-Term Indebtedness is no longer rated by any agency);

provided that if the respective levels of the Company’s outstanding Long-Term
Indebtedness credit ratings differ, the “Floor” will be determined based on,
(a) if two of the ratings are at the same level and the other rating is higher
or lower than those same ratings, the level corresponding to the two same
ratings shall apply and (b) if each of the three ratings falls within different
levels, then the level corresponding to the rating that is in between the
highest and the lowest ratings shall apply.

“Foreign Currency Equivalent” means, with respect to any amount in Dollars, the
amount of an Alternate Currency that could be purchased with such amount of
Dollars using the reciprocal of the foreign exchange rate specified in the
definition of “Dollar Equivalent”, as determined by the Administrative Agent,
such determinations to be conclusive and binding on the parties in the absence
of manifest error.

“Foreign Currency Sublimit” means the aggregate principal amount of Advances
denominated in Alternate Currencies permitted to be outstanding at any one time.
The Foreign Currency Sublimit on the date hereof is $400,000,000.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

“Guarantors” means, collectively, the Company and the Subsidiary Guarantor.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

“Indebtedness” of any Person means, without duplication, (i) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of business
of such Person), (ii) all indebtedness of such Person evidenced by a note, bond,
debenture or similar instrument, (iii) the principal component of all Capital
Lease obligations of such Person, (iv) the face amount of all

 

364-DAY CREDIT AGREEMENT

 

10



--------------------------------------------------------------------------------

letters of credit issued for the account of such Person and, without
duplication, all unreimbursed amounts drawn thereunder, (v) all indebtedness of
any other Person secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed, (vi) all Contingent
Obligations of such Person, and (vii) all indebtedness of such Person in respect
of Hedge Agreements.

“Information” has the meaning provided in Section 8.02(d).

“Information Memorandum” means the document in the form approved by the Company
concerning the Loan Parties and their Subsidiaries which, at the Company’s
request and on its behalf, was prepared in relation to this transaction and
distributed by the Lead Arrangers to selected financial institutions before the
date of this Agreement.

“Initial Lenders” has the meaning provided in the first paragraph of this
Agreement.

“Interest Coverage Ratio” means, for any period of four consecutive fiscal
quarters, the ratio of (a) EBITDA for such period to (b) Interest Expense for
such period.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate amount of interest reported in respect of such
period on the Indebtedness of the Company and its Consolidated Subsidiaries on a
consolidated basis, including, without limitation, the interest portion of
payments under Capital Lease obligations and any capitalized interest but
excluding imputed (non-cash) interest expense in respect of convertible bonds
issued by the Company or any of its Consolidated Subsidiaries as calculated in
accordance with the Financial Accounting Standards Board’s Staff Position
Accounting Principles Board Opinion No. 14-1 (“Accounting for Convertible Debt
Instruments That May be Settled in Cash upon Conversion (Including Partial Cash
Settlement)”), minus (i) interest income of the Company and its Consolidated
Subsidiaries on a consolidated basis reported in respect of such period,
(ii) interest on deferred compensation reported in respect of such period, and
(iii) any income/expense in respect of such period associated with
spot-to-forward differences or points on foreign currency trades that are
included in interest income/expense as a result of Statement of Financial
Accounting Standards No. 133, as amended and interpreted. For the purpose of
calculating Interest Expense for any period following the acquisition of The
Black & Decker Corporation, Interest Expense for such period shall be calculated
after giving pro forma effect to such acquisition as if such acquisition
occurred on the first day of such period.

“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Advance or the
date of the continuation of such Eurocurrency Rate Advance or the date of the
conversion of any Base Rate Advance into such Eurocurrency Rate Advance and
ending on the last day of the period selected by a Borrower pursuant to the
provisions below. The duration of each such Interest Period shall be one, two,
three or six months as a Borrower may select in the Notice of Borrowing or
Notice of Conversion or Continuation for such Advance, as the case may be;
provided that:

(i) a Borrower may not select any Interest Period which ends after the
Termination Date or, if the Advances have been converted to a term loan pursuant
to Section 2.07(a) prior to such selection, that ends after the Maturity Date;

 

364-DAY CREDIT AGREEMENT

 

11



--------------------------------------------------------------------------------

(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(iii) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iv) below, end on the last Business Day of a calendar month;

(iv) (A) any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date or (B) if the Advances have been
converted to a term loan pursuant to Section 2.07(a) prior to such selection,
any Interest Period which would otherwise end after the Maturity Date shall end
on the Maturity Date;

(v) if, upon the expiration of any Interest Period with respect to a Borrowing,
a Borrower has failed to elect a new Interest Period to be applicable to such
Advances as provided above, such Borrower (x) if such Borrower is the Company,
shall be deemed to have elected to convert such Advances into a Base Rate
Advance effective as of the expiration date of such current Interest Period and
(y) if such Borrower is a Designated Subsidiary, shall be deemed to have elected
a new Interest Period of 1 month to be applicable to such Advances; and

(vi) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, or any successor thereto.

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preferential payment
arrangement, priority or other security agreement of any kind or nature
whatsoever, including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same effect as
any of the foregoing and the filing of any financing statement or similar
instrument under the Uniform Commercial Code or comparable law of any
jurisdiction, domestic or foreign.

 

364-DAY CREDIT AGREEMENT

 

12



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, the Notes, each
Designation Letter and each Termination Letter.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Local Time” means (a) with respect to any Advance denominated or any payment to
be made in Dollars, New York City time, and (b) with respect to any Advance
denominated or any payment to be made in an Alternate Currency, the local time
in the Principal Financial Center for such Alternate Currency.

“London Banking Day” means any day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in London.

“Long-Term Indebtedness” means the long-term Senior Unsecured Indebtedness of
the Company.

“Margin Stock” has the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

“Material Adverse Effect” means a material adverse effect on the business,
financial condition or results of operations of the Company and its Consolidated
Subsidiaries taken as a whole.

“Maturity Date” means the earlier of (a) the date selected by the Company and
notified to the Administrative Agent in the Term Loan Election, but not later
than the first anniversary of the Termination Date and (b) the date of
termination in whole of the aggregate Commitments pursuant to Section 2.01(b) or
6.01.

“MCR Cost” means, the percentage rate per annum calculated by the Administrative
Agent in accordance with Schedule II.

“Moody’s” means Moody’s Investors Service, Inc. and any successor or successors
thereto.

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Note” has the meaning provided in Section 2.11.

“Notice of Borrowing” has the meaning provided in Section 2.02(b).

“Notice of Conversion or Continuation” has the meaning provided in
Section 2.04(b).

“Other Taxes” has the meaning provided in Section 2.10(b).

 

364-DAY CREDIT AGREEMENT

 

13



--------------------------------------------------------------------------------

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“PBGC” means the Pension Benefit Guaranty Corporation established under ERISA,
or any successor thereto.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee benefit plan covered by Title IV of ERISA, the funding
requirements of which:

(i) were the responsibility of the Company or a member of its ERISA Controlled
Group at any time within the five years immediately preceding the date hereof,

(ii) are currently the responsibility of the Company or a member of its ERISA
Controlled Group, or

(iii) hereafter become the responsibility of the Company or a member of its
ERISA Controlled Group, including any such plans as may have been, or may
hereafter be, terminated for whatever reason.

“Pounds Sterling” means the lawful currency of the United Kingdom.

“Principal Financial Center” means, in the case of any Currency, the principal
financial center in the country of issue of such Currency, as reasonably
determined by the Administrative Agent.

“Principal Property” means all real property and tangible personal property
constituting a manufacturing plant owned by the Company or any of its
Subsidiaries, exclusive of (i) motor vehicles, mobile materials handling
equipment and other rolling stock, (ii) office furnishings and equipment,
information and electronic data processing equipment, (iii) any property
financed through obligations issued by a state, territory or possession of the
United States, or any political subdivision or instrumentality of the foregoing,
on which the interest cannot, in the opinion of tax counsel of recognized
standing or in accordance with a ruling issued by the Internal Revenue Service,
be included in gross income of the holder under Section 103(a)(1) of the
Internal Revenue Code (or any successor to such provision) as in effect at the
time of the issuance of such obligations, (iv) any real property held for
development or sale, or (v) any property and equipment included therein without
deduction of any depreciation reserves the book value of which property and
equipment in the aggregate is less than 10% of Consolidated Net Worth or which
the Board of Directors of the Company determines is not material to the
operation of the business of the Company and its Subsidiaries taken as a whole.

“Principal Subsidiary” means any Subsidiary of the Company which has net sales
which represent 15% or more of the consolidated net sales of the Company and its
Consolidated Subsidiaries taken as a whole.

 

364-DAY CREDIT AGREEMENT

 

14



--------------------------------------------------------------------------------

“Process Agent” has the meaning provided in Section 8.13(b).

“Pro Rata Share” means, with respect to any Lender, the percentage corresponding
to the fraction the numerator of which shall be the amount of the Commitment of
such Lender and the denominator of which shall be the aggregate amount of the
Commitments of all Lenders.

“Rate Notification” has the meaning provided in Section 2.02(a).

“Rate Request” has the meaning provided in Section 2.02(a).

“Reference Bank” means Citibank, or, if Citibank is no longer the Administrative
Agent, such Person (which shall be a Lender or the Administrative Agent) as
shall be designated by the Company with the consent of the Required Lenders,
which consent shall not be unreasonably withheld.

“Register” has the meaning provided in Section 8.07(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and such Person’s and such Person’s Affiliates’ respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.

“Reportable Event” has the meaning provided in Section 4043(b) of ERISA (other
than a Reportable Event as to which the provision of 30 days notice to the PBGC
is waived under applicable regulations).

“Required Lenders” means at any time Lenders representing in the aggregate at
least 51% of the Commitments or, if the Commitments shall have terminated,
Lenders representing in the aggregate at least 51% of the sum of the Advances
owing to Lenders hereunder (computed, in the case of Advances in an Alternate
Currency, as the Dollar Equivalent thereof as determined by the Administrative
Agent), provided that if any Lender shall be a Defaulting Lender at such time,
there shall be excluded from the determination of Required Lenders at such time
the Commitments of such Lender at such time.

“Restricting Information” has the meaning provided in Section 8.02(d).

“Restructuring Period” means each fiscal quarter of the Company during fiscal
years 2010, 2011, 2012, and 2013.

“Screen Page” means the display designated as Reuters LIBOR01 Page or EURIBOR01
Page, as the case may be (or such other page as may replace that page for the
purpose of displaying London interbank offered rates or the Euro interbank
offered rates of major banks). If more than one relevant rate appears on said
LIBOR01 Page or EURIBOR01 Page with respect to an Interest Period, the
Eurocurrency Rate for that Interest Period will be based upon the arithmetic
mean of such relevant rates.

“SEC Filings” means the Company’s Exchange Act disclosures documents filed with
the Securities and Exchange Commission on Forms 8K, 10K or 10Q (or their
equivalents).

 

364-DAY CREDIT AGREEMENT

 

15



--------------------------------------------------------------------------------

“Senior Unsecured Indebtedness” means Indebtedness that is not subordinated to
any other Indebtedness and is not secured or supported by a guarantee, letter of
credit or other form of credit enhancement.

“Spread Determination Date” means (i) for each Eurocurrency Rate Advance, the
Business Day that is two Business Days prior to the day of delivery of the
request to make, convert or continue, as applicable, such Eurocurrency Rate
Advance (and if such Advance has an Interest Period longer than three months,
the Credit Default Rate Spread shall be reset to the Credit Default Rate Spread
as reported on the Business Day that is two Business Days prior to the day that
is three months after the later of (x) the day on which such Eurocurrency Rate
Advance was made, converted or continued and (y) the last day on which the
Credit Default Rate Spread was reset) or (ii) for each Base Rate Advance, the
last day of each calendar month.

“Standard & Poor’s” means Standard & Poor’s Ratings Services and any successor
or successors thereto.

“Subsidiary” of any Person means (i) any corporation 50% or more of whose stock
of any class or classes having by the terms thereof ordinary voting power to
elect a majority of the directors of such corporation (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries and
(ii) any partnership, association, joint venture, limited liability company or
other entity in which such Person, directly or indirectly through Subsidiaries,
is either a general partner or has a 50% or more equity interest at the time.

“TARGET” means Trans–European Automated Real–time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in Euros.

“Target Operating Day” has the meaning provided in Section 2.15.

“Taxes” has the meaning provided in Section 2.10(a).

“Term Loan Conversion Date” means the Termination Date, if on such date all
Advances outstanding on such date are converted into a term loan pursuant to
Section 2.07(a).

“Term Loan Election” has the meaning specified in Section 2.07(a).

“Termination Date” means the earlier of (a) July 12, 2013 or (b) the date of
termination in whole of the Commitments pursuant to Section 2.01(b) or
Section 6.01.

“Termination Event” means (i) a Reportable Event, or (ii) the initiation of any
action by the Company, any member of the Company’s ERISA Controlled Group or any
ERISA Plan fiduciary to terminate an ERISA Plan or the treatment of an amendment
to an ERISA Plan as a termination under ERISA, or (iii) the institution of
proceedings by the PBGC under Section 4042 of ERISA to terminate an ERISA Plan
or to appoint a trustee to administer any ERISA Plan.

 

364-DAY CREDIT AGREEMENT

 

16



--------------------------------------------------------------------------------

“Termination Letter” has the meaning provided in Section 2.14.

“Type” has the meaning provided in the definition of Advance.

“Unfunded Benefit Liabilities” means with respect to any Plan at any time, the
amount (if any) by which (i) the present value of all benefit liabilities under
such Plan as defined in Section 4001(a)(16) of ERISA, exceeds (ii) the fair
market value of all Plan assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plan (on the basis of assumptions
prescribed by the PBGC for the purpose of Section 4044 of ERISA).

SECTION 1.02 Computation of Time Periods; Terms Generally. In this Agreement in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”. The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.

SECTION 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by a Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
such Person shall be accounted for as obligations relating to an operating lease
and not as Capital Lease obligations,

AMOUNTS AND TERMS OF THE ADVANCES

SECTION 2.01 The Commitment. (a) The Advances. (i) Each Lender agrees, on the
terms and conditions hereinafter set forth to make Advances to the Company and
any Designated Borrower in Dollars or an Alternate Currency from time to time on
any Business Day during the period from the Effective Date until the Termination
Date in an aggregate amount not to exceed at any time outstanding such Lender’s
Commitment; provided that (A) at no time shall the aggregate outstanding
principal amount of all Advances (determined, in the case of an Advance
denominated in an Alternative Currency, at the Dollar Equivalent thereof) exceed
the total amount of the Commitments at such time; and (B) at no time shall the
Dollar Equivalent of the aggregate outstanding principal amount of all Advances
denominated in an Alternate Currency to the Borrowers exceed the Foreign
Currency Sublimit.

(ii) Within the limits of each Lender’s Commitment and subject to the limitation
set forth in Section 2.07(c), each Borrower may borrow, repay, prepay (as
provided in Section 2.07) and reborrow such amount or any portion thereof.

 

364-DAY CREDIT AGREEMENT

 

17



--------------------------------------------------------------------------------

(iii) Each Borrowing shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof (or, in the case of a
Borrowing denominated in an Alternate Currency, the Foreign Currency Equivalent
thereof in such Alternate Currency, rounded to the nearest 1,000,000 units of
such Alternate Currency) or, if less, the aggregate amount of the unused
Commitments and shall consist of Advances of the same Type made on the same day
by the Lenders ratably according to their respective Commitments.

(b) Termination and Reduction. The Company shall have the right, upon at least
three Business Days’ notice to the Administrative Agent, to terminate in whole
or reduce each Lender’s Pro Rata Share of the unused Commitments. Each partial
reduction of the Commitments shall be in the aggregate amount of at least
$10,000,000 or a larger whole multiple of $1,000,000. On the Termination Date,
if the Borrowers have made the Term Loan Election in accordance with
Section 2.07(a), and from time to time thereafter upon each prepayment of the
Advances, the Commitments of the Lenders shall be automatically and permanently
reduced on a pro rata basis by an amount equal to the amount by which (i) the
aggregate Commitments immediately prior to such reduction exceeds (ii) the
aggregate unpaid principal amount of all Advances outstanding at such time.

SECTION 2.02 Making the Advances. (a) Determination of Eurocurrency Rate. The
Company (on its own behalf or on behalf of any Designated Borrower) may request
the Reference Bank, no earlier than 9:00 A.M. (New York City time) and no later
than 11:00 A.M. (New York City time) on the third Business Day before a proposed
Eurocurrency Rate Advance, to notify the Company of the Eurocurrency Rate that
would be applicable to an Advance in the principal amount, in the Currency, and
with the Interest Period as described by the Company in such request, which
request shall be substantially in the form of Exhibit A-1 hereto (a “Rate
Request”). Upon such request, the Reference Bank shall furnish such interest
rate to the Company no later than noon (New York City time) on the second
Business Day before the proposed Eurocurrency Rate Advance by delivering to the
Company a copy of the related Rate Request setting forth such rate and executed
by an authorized officer of the Reference Bank in the space provided therefor (a
“Rate Notification”). The relevant Borrower shall be entitled to rely on any
such notification and such rate shall be conclusive and binding on the Lenders
absent manifest error.

(b) Notice of Borrowing. Each Borrowing shall be made on notice by the Company
(on its own behalf or on behalf of any Designated Borrower) to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
telecopier, given not later than 11:00 A.M. (New York City time) on the date of
the proposed Borrowing if such Borrowing is to be comprised of Base Rate
Advances and no earlier than 9:00 A.M. (New York City time) and no later than
4:00 P.M. (New York City time) on the third Business Day prior to such date if
such Borrowing is to be comprised of Eurocurrency Rate Advances. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by telecopier, or by
telephone confirmed immediately in writing, in substantially the form of Exhibit
A-2 hereto, specifying therein: (i) the name of the Borrower (which shall be the
Company or a Designated Borrower), (ii) the requested date of such Borrowing,
(iii) the Type of Advances comprising such Borrowing, (iv) the aggregate amount
and, for any Designated Borrower, the Currency of such Borrowing, and (v) in the
case of a Borrowing consisting of Eurocurrency Rate Advances, the initial
Interest Period for each such Advance. Each Lender shall, before 1:00 P.M.
(Local Time) on the date of such Borrowing, make available for the account of
its Applicable Lending Office to the

 

364-DAY CREDIT AGREEMENT

 

18



--------------------------------------------------------------------------------

Administrative Agent at the Administrative Agent’s Account for Advances
denominated in the relevant Currency, in the relevant Currency and in same day
funds, such Lender’s Pro Rata Share of the requested amount of such Borrowing.
Promptly after the Administrative Agent’s receipt of such funds (and in any
event by the close of business New York City time on the date of such Borrowing)
and upon fulfillment of the applicable conditions set forth in Article III, the
Administrative Agent will make the funds so received available to the Company or
such other Borrower by depositing the same in such Currency and in immediately
available funds into such account of the Company or such other Borrower, as
applicable, maintained with the Administrative Agent in New York City (if such
Advance is denominated in Dollars) or in the Principal Financial Center for any
other Currency (if such Advance is denominated in an Alternate Currency) as
shall have been specified in the related Notice of Borrowing.

(c) Illegality, Etc. Anything in subsection (a) or (b) above to the contrary
notwithstanding,

(i) if any Lender shall, at least one Business Day before the date of any
requested Eurocurrency Advance or the date of any conversion to or continuation
of a Eurocurrency Rate Advance, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its Eurocurrency
Lending Office to perform its obligations hereunder to make Eurocurrency Rate
Advances or to fund or maintain Eurocurrency Rate Advances hereunder, the
Administrative Agent shall forthwith give notice thereof to the other Lenders
and the Company, whereupon (A) such Lender shall have no obligation to make
Eurocurrency Rate Advances, or to convert Advances into Eurocurrency Rate
Advances, until such Lender notifies the Company and the Administrative Agent
that the circumstances causing such suspension no longer exist and (B) each
Borrower shall be deemed to have converted all Eurocurrency Rate Advances of
such Lender then outstanding into Base Rate Advances in accordance with
Section 2.04 on and as of the date of the Administrative Agent’s receipt of such
notice, unless and to the extent such notice directs that one or more
Eurocurrency Rate Advances shall be so converted on the last day of the
applicable Interest Period, provided that (w) before giving any such notice,
such Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for such suspension and conversion and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender, (x) any
request by a Borrower for Eurocurrency Rate Advances during a time when a
Lender’s obligation to make, or convert Advances into, Eurocurrency Rate
Advances shall be suspended hereunder shall be deemed to be a request for, or
for conversion into, Base Rate Advances from such Lender, (y) all Advances that
would otherwise be made by such Lender as Eurocurrency Rate Advances during any
such suspension shall instead be made as Base Rate Advances and (z) in the event
any Lender shall notify the Administrative Agent and the Company of the
occurrence of the circumstances causing such suspension under this
Section 2.02(c), all payments and prepayments of principal that would otherwise
have been applied to repay the Eurocurrency Rate Advances that would have been
made by such Lender or the converted Eurocurrency Rate Advances shall instead be
applied to repay the Base Rate Advances made by such Lender in lieu of, or
resulting from the conversion of, such Eurocurrency Rate Advances;

 

364-DAY CREDIT AGREEMENT

 

19



--------------------------------------------------------------------------------

(ii) if the Reference Bank cannot furnish the Eurocurrency Rate for any
Borrowing consisting of Eurocurrency Rate Advances because of conditions
existing in the London interbank market, the right of the Borrowers to select
Eurocurrency Rate Advances shall be suspended until the Reference Bank shall
notify the Company and the Lenders that the circumstances causing such
suspension no longer exist;

(iii) if the Required Lenders shall, at least one Business Day before the date
of any requested Eurocurrency Rate Advance, notify the Administrative Agent that
the Eurocurrency Rate for any Interest Period will not adequately reflect the
cost to the Required Lenders of making, funding or maintaining their respective
Eurocurrency Rate Advances for such Interest Period, the Administrative Agent
shall forthwith so notify the Company and the Lenders, whereupon the Lenders
shall have no obligation to make, or convert Advances into, Eurocurrency Rate
Advances until the Administrative Agent shall notify the Company and the Lenders
that the circumstances causing such suspension no longer exist; and

(iv) if the Required Lenders shall, at least one Business Day before the date of
any Advance to a Designated Borrower, notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful, for such Lenders to perform their
obligations hereunder to make Advances or to fund or maintain Advances hereunder
to such Designated Borrower, the Administrative Agent shall forthwith give
notice thereof to the other Lenders and the Company, whereupon the Lenders shall
have no obligation to make Advances to such Designated Borrower, until the
Administrative Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

(d) Effect of Failure to Fulfill Conditions. Each Notice of Borrowing shall be
irrevocable and binding on the Company and the relevant Designated Borrower. In
the case of any Borrowing that the related Notice of Borrowing specifies is to
be comprised of Eurocurrency Rate Advances, the relevant Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding anticipated
profits), cost or expense reasonably incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date, such indemnity to be paid
promptly upon receipt by the relevant Borrower of a certificate of such Lender
setting forth the calculation of the amount of the indemnity claimed by such
Lender.

(e) Funds Available. Unless the Administrative Agent shall have received notice
from a Lender prior to 1:00 P.M. (New York City time) on the date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Borrowing, the Administrative Agent may
assume that such Lender has made such portion available to the Administrative
Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the relevant Borrower on such date a corresponding amount. If
and to the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the relevant Borrower
severally agree to repay to the

 

364-DAY CREDIT AGREEMENT

 

20



--------------------------------------------------------------------------------

Administrative Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the relevant Borrower until the date such amount is repaid to the Administrative
Agent, at (i) in the case of the relevant Borrower, the interest rate applicable
at the time to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.

(f) Failure to Make Advances. The failure of any Lender to make the Advance to
be made by it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Advance on the date of such Borrowing,
but no Lender shall be responsible for the failure of any other Lender to make
the Advance to be made by such other Lender on the date of any Borrowing.

SECTION 2.03 Fees. (a) Commitment Fee. The Company agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee in Dollars
on the aggregate amount of such Lender’s unused Commitment from the date hereof
in the case of each Lender and, in the case of each Person which becomes a
Lender pursuant to Section 8.07, from the effective date specified in the
Assignment and Assumption pursuant to which it became a Lender, until the
Termination Date at the Applicable Commitment Fee Rate, payable quarterly in
arrears on the last day of each March, June, September and December during the
term hereof and on the Termination Date; provided that no Defaulting Lender
shall be entitled to receive any commitment fee in respect of its unused
Commitment for any period during which that Lender is a Defaulting Lender (and
the Company shall not be required to pay such fee that otherwise would have been
required to have been paid to that Defaulting Lender). All computations of the
commitment fee shall be based on a year of 360 days.

(b) Administrative Agent’s Fees. The Company shall pay to the Administrative
Agent in Dollars for its own account such fees as may from time to time be
agreed between the Company and the Administrative Agent.

SECTION 2.04 Continuation and Conversion. (a) General. Subject to the other
provisions hereof, each Borrower shall have the option (i) to convert all or any
part of an outstanding Borrowing consisting of Base Rate Advances to a Borrowing
consisting of Eurocurrency Rate Advances, (ii) to convert all or any part of an
outstanding Borrowing in Dollars consisting of Eurocurrency Rate Advances to a
Borrowing consisting of Base Rate Advances, or (iii) to continue all or any part
of an outstanding Borrowing consisting of Eurocurrency Rate Advances as a
Borrowing consisting of Eurocurrency Rate Advances for an additional Interest
Period; provided that no Borrowing consisting of Eurocurrency Rate Advances
shall be so converted other than as contemplated by Section 2.02(c) or
continued, until the expiration of the Interest Period applicable thereto.

(b) Notice of Conversion or Continuation. In order to elect to convert or
continue a Borrowing hereunder, the Company (on its own behalf or on behalf of
any Designated Borrower) shall deliver an irrevocable notice thereof (a “Notice
of Conversion or Continuation”) to the Administrative Agent by telecopier or by
telephone confirmed immediately in writing, no later than (i) 11:00 A.M., (New
York City time) on the proposed conversion date in the case of a conversion to
Base Rate Advances and (ii) no earlier than 9:00 A.M. (New York City time) and
no later than 4:00 P.M. (New York City time) on the third Business Day in
advance of the

 

364-DAY CREDIT AGREEMENT

 

21



--------------------------------------------------------------------------------

proposed conversion or continuation date in the case of a conversion to, or a
continuation of, Eurocurrency Rate Advances, substantially in the form of
Exhibit B hereto. A Notice of Conversion or Continuation shall specify (w) the
requested conversion or continuation date (which shall be a Business Day),
(x) the amount and Type of the Advances to be converted or continued,
(y) whether a conversion or continuation is requested, and (z) in the case of a
conversion to, or a continuation of, Eurocurrency Rate Advances, the requested
Interest Period. The relevant Eurocurrency Rate for such Interest Period in the
case of a conversion to, or a continuation of, Eurocurrency Rate Advances shall
be determined in the manner provided in Section 2.02(a) as if such conversion or
continuation is instead new Eurocurrency Rate Advances in such amount, on such
date and for such Interest Period. If the Company fails to give a Notice of
Conversion or Continuation with respect to an outstanding Borrowing consisting
of Eurocurrency Rate Advances in Dollars as provided in clause (ii) above, the
Company shall be deemed to have converted such Eurocurrency Rate Advances into
Base Rate Advances in accordance with this Section 2.04 if such Advances are
outstanding after the last day of the Interest Period with respect thereto. If
the Company fails to give a Notice of Conversion or Continuation with respect to
an outstanding Borrowing consisting of Eurocurrency Rate Advances in an
Alternate Currency as provided in clause (ii) above, the Company shall be deemed
to have converted such Eurocurrency Rate Advances into a Eurocurrency Rate
Advance with an Interest Period of one (1) month in accordance with this
Section 2.04 if such Advances are outstanding after the last day of the Interest
Period with respect thereto.

SECTION 2.05 Interest on Advances. Each Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date the
proceeds of such Advance are made available to such Borrower until such
principal amount shall be paid in full, at the following rates per annum:

(a) Base Rate Advances. If such Advance is a Base Rate Advance, a rate per annum
equal to the Base Rate in effect from time to time plus the Applicable Base Rate
Margin, payable in arrears quarterly on the last Business Day of each fiscal
quarter during the period such Base Rate Advance remains outstanding and on the
date such Base Rate Advance shall be paid in full;

(b) Eurocurrency Rate Advances. If such Advance is a Eurocurrency Rate Advance,
a rate per annum equal at all times during the Interest Period for such Advance
to the sum of the Eurocurrency Rate for such Interest Period plus the Applicable
Eurocurrency Margin for such Interest Period, payable in arrears on the last day
of such Interest Period and, if such Interest Period has a duration of more than
three months, on each day which occurs during such Interest Period every three
months from the first day of such Interest Period;

(c) Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal amount of all
Advances and, to the extent permitted by law, overdue interest in respect of all
Advances, shall bear interest at a rate per annum equal to the sum of two
percent (2%) plus the interest rate otherwise applicable hereunder to such
principal amount in effect from time to time. In the event that, and for so long
as, any Default under Section 6.01(a) shall have occurred and be continuing, the
outstanding principal amount of the Advance with respect to which such Default
has occurred and is continuing shall bear interest at a rate per annum equal to
the sum of two percent (2%) plus the interest rate otherwise applicable
hereunder to such principal amount in effect from time to time.

 

364-DAY CREDIT AGREEMENT

 

22



--------------------------------------------------------------------------------

SECTION 2.06 Additional Interest on Eurocurrency Rate Advances. Each Borrower
shall pay to each Lender, during each period as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Eurocurrency Rate
Advance of such Lender outstanding during such period, from the later of the
date such reserves are required and the making of such Advance until the earlier
of the date such reserves are no longer required and such principal amount is
paid in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the Eurocurrency Rate for the Interest Period
applicable to such Advance from (ii) the rate obtained by dividing such
Eurocurrency Rate by a percentage equal to 100% minus the average Eurocurrency
Rate Reserve Percentage of such Lender during such period, payable on each date
on which interest is payable on such Advance. Such Lender shall determine the
amount of such additional interest, if any, and promptly notify the relevant
Borrower through the Administrative Agent of the amount thereof.

SECTION 2.07 Repayment; Prepayment of Advances; Etc. (a) Repayment. Each
Borrower shall, subject to the next succeeding sentence, repay to the
Administrative Agent for the ratable account of each Lender on the Termination
Date the aggregate principal amount of the Advances then outstanding. The
Company may, upon not less than 15 days’ notice to the Administrative Agent,
elect (the “Term Loan Election”) to convert all of the Advances outstanding on
the Termination Date in effect at such time into a term loan which the Borrowers
shall repay in full ratably to the Lenders on the Maturity Date; provided, that
the Term Loan Election may not be exercised unless (i) the Borrowers have, on or
prior to the Termination Date, paid to the Administrative Agent for the account
of each Lender, a fee equal to 1.00% of the principal amount of the Advances
outstanding on the Termination Date, each such fee to be allocated to the
Lenders in accordance with their respective Pro Rata Shares; and (ii) the
conditions listed in Section 3.02(i)(x) and (y) are satisfied on the date of
notice of the Term Loan Election and on the date on which the Term Loan Election
is to be effected. All Advances converted into a term loan pursuant to this
Section 2.07 shall continue to constitute Advances except that the Borrowers may
not reborrow pursuant to Section 2.01 after all or any portion of such Advances
have been prepaid pursuant to Section 2.07(b).

(b) Prepayment of Advances. No Borrower shall have the right to prepay any
principal amount of any Advances other than as provided in this Section 2.07.

(c) (i) Optional. Any Borrower may, upon notice no later than 11:00 A.M. (New
York City time) on the second Business Day before the prepayment of Eurocurrency
Rate Advances, and no later than 11:00 A.M. (New York City time) on the day of
the prepayment in the case of Base Rate Advances, in either case to the
Administrative Agent and stating the proposed date and principal amount of the
prepayment, and if such notice is given such Borrower shall, prepay the
outstanding principal amount of the Advances comprising part of the same
Borrowing in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
each partial prepayment shall be in the aggregate principal amount of at least
$5,000,000 or a larger whole multiple of $1,000,000 (or, in the case of Advances
denominated in an Alternate Currency, the Foreign Currency Equivalent thereof in
such Alternate Currency, rounded to the nearest 1,000,000 units of such
Alternate Currency) and, in the case of a payment or prepayment of a
Eurocurrency Rate Advance other than on the last day of the Interest Period for
such Advance as provided herein, shall have the consequences set forth in
Section 8.04(b).

 

364-DAY CREDIT AGREEMENT

 

23



--------------------------------------------------------------------------------

(ii) Change of Control. The Company shall notify the Administrative Agent
immediately upon becoming aware of any Change of Control. Upon receipt of such
notice and for a period of 90 days thereafter, the Required Lenders shall be
entitled, by written notice to the Company received within such period, to
terminate the Commitments in whole and require the Company and any other
Borrower to prepay all outstanding Advances within 5 Business Days of its
receipt of such notice, together with any accrued and unpaid interest thereon to
the date of such prepayment and any other amounts due hereunder. Notwithstanding
any other provision contained herein, a Change of Control shall not, in and of
itself, constitute a Default hereunder.

(d) Alternate Currency Revaluation. (i) If at any time by reason of fluctuations
in foreign exchange rates (1) the aggregate outstanding principal amount of all
Advances (for which purpose the amount of any Advance that is denominated in an
Alternate Currency shall be deemed to be the Dollar Equivalent thereof as of the
date of determination) exceeds 105% of the aggregate amount of the Commitments
at such time or (2) the aggregate outstanding principal amount of all Advances
denominated in Alternate Currencies exceeds 105% of the Foreign Currency
Sublimit at such time, the Administrative Agent shall use all reasonable efforts
to give prompt written notice thereof to the Company, specifying the amount to
be prepaid under this clause (i), and the Company shall, within five Business
Days of the date of such notice, prepay the Advances, or cause Advances to be
prepaid, in an amount so that after giving effect thereto the aggregate
outstanding principal amount of the Advances (determined as aforesaid) does not
exceed the aggregate amount of the Commitments; provided that any such payment
shall be accompanied by any amounts payable under Section 8.04(b). The
determination of which Advances to prepay hereunder shall be at the sole option
of the Company. The determinations of the Administrative Agent hereunder shall
be conclusive and binding on the Borrowers in the absence of manifest error.

(ii) In addition, if on the last day of any Interest Period the aggregate
outstanding principal amount of the Advances (for which purpose the amount of
any Advance that is denominated in an Alternate Currency shall be deemed to be
the Dollar Equivalent thereof as of the date of determination), would exceed
100% of the aggregate amount of the Commitments, the Administrative Agent shall
use all reasonable efforts to give prompt written notice thereof to the Company,
specifying the amount to be prepaid under this clause (ii), and the Company
shall, within five Business Days of the date of such notice, prepay the
Advances, or cause Advances to be prepaid, or reduce the requested Advances in
such amounts that after giving effect to such action the aggregate outstanding
principal amount of the Advances does not exceed the aggregate amount of the
Commitments; provided that any such payment shall be accompanied by any amounts
payable under Section 8.04(b). The determination of which Advances to prepay
hereunder shall be at the sole option of the Company. The determinations of the
Administrative Agent hereunder shall be conclusive and binding on the Borrowers
in the absence of manifest error.

SECTION 2.08 Increased Costs. (a) Changes in Law, Etc. If, due to (i) the
introduction of or any change in or in the official interpretation of any law or
regulation on or after the date of this Agreement, or (ii) the compliance with
any guideline or request not applicable on the date of this Agreement from any
central bank or other governmental authority (whether or not having the force of
law), there shall be any increase in the cost to any Lender of agreeing to make
or making, funding, continuing, converting into or maintaining Eurocurrency

 

364-DAY CREDIT AGREEMENT

 

24



--------------------------------------------------------------------------------

Rate Advances, then upon demand by such Lender received by the Company (with a
copy of such demand to the Administrative Agent) accompanied by the certificate
described in the next sentence, pay, or cause to be paid, to the Administrative
Agent for the account of such Lender additional amounts sufficient to compensate
such Lender for such increased cost, such amounts to be due and payable within
two Business Days of such Lender’s invoice therefor. A certificate as to the
amount of such increased cost, submitted to the Company and the Administrative
Agent by such Lender, shall be conclusive and binding on the Borrowers for all
purposes, absent manifest error.

(b) Capital Adequacy. If, due to (i) the introduction of or any change in or in
the official interpretation of any law or regulation on or after the date of
this Agreement, or (ii) the compliance with any guideline or request not
applicable on the date of this Agreement from any central bank or other
governmental authority (whether or not having the force of law, any Lender
determines that the amount of capital or liquidity required or expected to be
maintained by such Lender or any corporation controlling such Lender has been or
would be affected and that the amount of such capital or liquidity is increased
by or based upon the existence of such Lender’s Advances or commitment to lend
hereunder and other commitments of this type, then, upon demand by such Lender
received by the Company within such time from the relevant change or
introduction described above as is reasonably required in order to determine the
effect thereof (with a copy of such demand to the Administrative Agent)
accompanied by a certificate of such Lender as to the amounts demanded, the
Company shall pay, or cause to be paid, to the Administrative Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation, as
the case may be, to the extent that such Lender reasonably determines such
increase in capital or liquidity to be allocable to the existence of such
Lender’s Advances or commitment to lend hereunder, such amounts to be due and
payable within two days of such Lender’s invoice therefor. A certificate as to
such amounts submitted to the Company and the Administrative Agent by such
Lender shall be conclusive and binding on the Borrowers for all purposes, absent
manifest error.

(c) For the avoidance of doubt, subsections (a) and (b) of this Section above
shall include any changes resulting from (x) requests, rules, guidelines or
directives concerning capital adequacy issued in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, and in each case for both clauses (x) and (y), regardless
of the date enacted, adopted or issued.

SECTION 2.09 Payments and Computations. (a) Manner of Payment. Each Borrower
shall make each payment hereunder and under the Notes without deduction, setoff
or counterclaim not later than 11:00 A.M. (Local Time) on the day when due to
the Administrative Agent at the Administrative Agent’s Account in the Principal
Financial Center for the relevant Currency in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like Currency and funds
relating to the payment of principal or interest or commitment fees ratably
(other than amounts payable pursuant to Section 2.02(d), 2.06, 2.08, 2.10 or
8.04(b)) to the Lenders for the account of their respective Applicable Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Assumption and

 

364-DAY CREDIT AGREEMENT

 

25



--------------------------------------------------------------------------------

recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Administrative Agent shall make all payments hereunder and
under the Notes in respect of the interest assigned thereby to the Lender
assignee thereunder, and the parties to such Assignment and Assumption (which
shall not include any Borrower) shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.
The making by any Borrower of any payment to the Administrative Agent for the
account of any Lender as herein provided shall pro tanto discharge the relevant
obligation of such Borrower to such Lender.

(b) Setoff. If a Default or an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other indebtedness at any time owing by such
Lender to any Borrower against any of and all the obligations of such Borrower
now or hereafter existing under this Agreement and the Notes held by such
Lender, although such obligations may be unmatured. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

(c) Interest. All computations of interest based on (i) the Base Rate and the
Eurocurrency Rate for Advances denominated in Pounds Sterling shall be made by
the Administrative Agent on the basis of a year of 365 or 366 days, as the case
may be, and (ii) the Eurocurrency Rate for Advances denominated in a Currency
other than Pounds Sterling or the Federal Funds Rate and all computations of
interest pursuant to Section 2.06 shall be made by the Administrative Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest is payable. Each determination by the Reference Bank of an
interest rate for any Advance hereunder shall be conclusive and binding for all
purposes, absent manifest error.

(d) Business Days. Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or commitment fee, as
the case may be; provided that if such extension would cause payment of interest
on or principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(e) Assumption of Payment. Unless the Administrative Agent shall have received
notice from a Borrower prior to the date on which any payment is due to the
Lenders hereunder that such Borrower will not make such payment in full, the
Administrative Agent may assume that such Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent such Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Rate (if such Advance is denominated in Dollars) or
at the London interbank offered rate for the relevant Currency (if such Advance
is denominated in an Alternate Currency).

 

364-DAY CREDIT AGREEMENT

 

26



--------------------------------------------------------------------------------

(f) Rate Information. The Reference Bank shall notify the Company and the
Administrative Agent of the Base Rate in effect on the first Business Day on
which a Base Rate Advance is outstanding and each day on which a change in the
Base Rate occurs, each in sufficient detail to enable the Company to calculate
interest payments hereunder with respect to Base Rate Advances, and shall
provide such information to any Lender promptly upon its request. The Company
will provide to the Administrative Agent (i) promptly upon receipt thereof
copies of the information received by the Company pursuant to the immediately
preceding sentence or any Rate Notification received pursuant to
Section 2.02(a), (ii) promptly upon the making of any interest payment with
respect to a Base Rate Advance hereunder a schedule based on such information
setting forth the Base Rate for each day in the period in which such Advance was
outstanding, and (iii) promptly upon obtaining knowledge thereof, notice of any
change in the rating assigned by Standard & Poor’s, Moody’s, or Fitch to the
Company’s Long-Term Indebtedness and the date of such change, provided that the
Company’s failure to provide any of the foregoing information shall be deemed
not to be a Default or Event of Default hereunder.

(g) Currency of Payments. All payments of principal of and interest on, and any
amounts payable under Section 2.06 in respect of, an Advance that is denominated
in a particular Currency shall be made in such Currency, and all other amounts
payable under this Agreement (except as specified in Section 9.06) shall be paid
in Dollars.

SECTION 2.10 Taxes. (a) General. Any and all payments by each Loan Party
hereunder or under the Notes shall be made in accordance with Section 2.09, free
and clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto
(which are, with respect to payments by the Company or the Subsidiary Guarantor
only, not in effect or not imposed on the date of this Agreement); excluding, in
the case of each Lender and the Administrative Agent, taxes imposed on its
income, and franchise taxes imposed on it by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof and, in the case of each Lender, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).

(b) Other Taxes. In addition, each Loan Party agrees to pay any stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement not in effect or not imposed on the date of this Agreement or the
Notes (hereinafter referred to as “Other Taxes”) upon notice from the Lender.

(c) Tax Indemnity. Each Loan Party will indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.10) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or

 

364-DAY CREDIT AGREEMENT

 

27



--------------------------------------------------------------------------------

not such Taxes or Other Taxes were correctly or legally asserted. This
indemnification shall be made within 30 days from the date such Lender or the
Administrative Agent (as the case may be) makes written demand therefor.

(d) Receipt. Within 30 days after the date of any payment of Taxes, each Loan
Party will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing payment
thereof.

SECTION 2.11 Promissory Notes. Any Lender may request that Advances of any Type
made by it be evidenced by a promissory note. In such event, the relevant
Borrower shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) substantially in the form of Exhibit E (a “Note”) in the
case of the Advances. Thereafter, such Advances evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 8.07) be represented by one or more promissory notes in such
form payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

SECTION 2.12 Use of Proceeds of Advances. Each Borrower will use the proceeds of
the Advances solely for general corporate purposes, including, without
limitation, for the acquisition of Margin Stock.

SECTION 2.13 Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of any Defaulting
Lender under this Agreement (whether voluntary or mandatory, at maturity,
pursuant to Article VI or otherwise) shall be applied at such time or times as
may be determined by the Administrative Agent as follows: first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Advance in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, to the payment of
any amounts owing to the Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; fourth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advance in respect
of which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Advances were made at a time when the applicable conditions set forth
in Article III were satisfied or waived, such payment shall be applied solely to
pay the Advances of all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of such Defaulting Lender and
provided further that any amounts held as cash collateral for funding
obligations of a Defaulting Lender shall be returned to such Defaulting Lender
upon the termination of this Agreement and the satisfaction of such Defaulting
Lender’s obligations hereunder. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post cash collateral pursuant to this Section 2.13
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

 

364-DAY CREDIT AGREEMENT

 

28



--------------------------------------------------------------------------------

(b) No Commitment of any Lender shall be increased or otherwise affected, and,
except as otherwise expressly provided in this Section 2.13, performance by the
Borrowers of their obligations shall not be excused or otherwise modified as a
result of the operation of this Section 2.13. The rights and remedies against a
Defaulting Lender under this Section 2.13 are in addition to any other rights
and remedies which the Borrowers, the Administrative Agent or any Lender may
have against such Defaulting Lender.

(c) If the Company and the Administrative Agent agree in writing in their
reasonable determination that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any cash collateral), that Lender will, to the extent applicable, purchase
that portion of outstanding Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause such
Advances to be held on a pro rata basis by the Lenders in accordance with their
pro rata share, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 2.14 Borrowings by Designated Borrowers. (a) The Company may, at any
time or from time to time, upon not less than 10 Business Day’s notice to the
Administrative Agent, designate one or more Subsidiaries organized in any of the
jurisdictions listed on Schedule III or, subject to the final two paragraphs of
this clause (a) below, any other jurisdiction, as Borrowers hereunder. Upon any
such designation of a Subsidiary and the Administrative Agent’s receipt of each
of the following (copies of which will be promptly furnished by the
Administrative Agent to the Lenders), which shall be in form and substance
reasonably satisfactory to the Administrative Agent, such Subsidiary shall be a
Designated Borrower and a Borrower entitled to make Borrowings on and subject to
the terms and conditions of this Agreement:

(i) Executed Counterparts. A designation letter (a “Designation Letter”) in
duplicate, in substantially the form of Exhibit F, duly completed and executed
by the Company and such Designated Borrower and delivered to the Administrative
Agent at least ten Business Days before the date on which such Subsidiary is to
become a Designated Borrower;

(ii) Opinion of Counsel to the Designated Borrower. A favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the date of the
Designation Letter) of reputable counsel to such Designated Borrower (which may
be internal counsel) in the relevant jurisdiction (and such Designated Borrower
hereby and by delivery of such Designation Letter instruct such counsel to
deliver such opinion to the Lenders and the Administrative Agent), as to the due
organization of such Designated Borrower under the laws of its jurisdiction of
organization, the due authorization,

 

364-DAY CREDIT AGREEMENT

 

29



--------------------------------------------------------------------------------

execution and delivery by such Designated Borrower of such Designation Letter
and of the making of Borrowings by it hereunder, the obtaining of all licenses,
approvals and consents of, and the making of all filings and registrations with,
any applicable Governmental Authority required in connection therewith and the
legality, validity and binding effect and enforceability thereof, and such other
legal matters relating thereto as the Administrative Agent may reasonably
request;

(iii) Corporate Documents. Such documents and certificates as the Administrative
Agent may reasonably request (including without limitation certified copies of
the charter and by-laws of such Designated Borrower and of resolutions of its
Board of Directors authorizing such Designated Borrower’s acceptance of the
Company’s designation as a “Designated Borrower” and its becoming a Borrower
under this Agreement, and of all documents evidencing all other necessary
corporate or other action required with respect to such Designated Borrower
becoming party to this Agreement;

(iv) Process Agent. Evidence that the Process Agent has agreed to act as agent
for service of process in New York, New York on behalf of such Designated
Borrower under the Loan Documents.

(v) Expenses. Evidence that such Designated Borrower or the Company shall have
paid any and all expenses reasonably incurred by the Administrative Agent
(including the reasonable fees and expenses of counsel to the Administrative
Agent) in connection with its designation as a Designated Borrower; and

(vi) Other Items. Such other documents relating thereto as the Administrative
Agent or any Lender or special New York counsel to the Administrative Agent may
reasonably request, including any documentation and other evidence which may be
requested by the Administrative Agent or any Lender to comply with and/or
administer any “know your customer” or other customer identification related
policies and procedures required under applicable laws and regulations.

If the Company shall designate as a Designated Borrower hereunder any Subsidiary
not organized under the laws of the United States or any State thereof, any
Lender may, with notice to the Administrative Agent and the Company, fulfill its
Commitment by causing an Affiliate of such Lender to act as the Lender in
respect of such Designated Borrower.

As soon as practicable after receiving notice from the Company or the
Administrative Agent of the Company’s intent to designate a Subsidiary as a
Designated Borrower, and in any event no later than five Business Days after the
delivery of such notice, for a Designated Borrower that is organized under the
laws of a jurisdiction other than of the United States or a political
subdivision thereof or a jurisdiction listed on Schedule III, any Lender that
may not legally lend to, establish credit for the account of and/or do any
business whatsoever with such Designated Borrower directly or through an
Affiliate of such Lender as provided in the immediately preceding paragraph (a
“Protesting Lender”) shall so notify the Company and the Administrative Agent in
writing. With respect to each Protesting Lender, the Company shall, effective on
or before the date that such Designated Borrower shall have the right to borrow
hereunder, either (A) notify the Administrative Agent and such Protesting Lender
that the

 

364-DAY CREDIT AGREEMENT

 

30



--------------------------------------------------------------------------------

Commitments of such Protesting Lender shall be terminated; provided that such
Protesting Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder, or (B) cancel its request to
designate such Subsidiary as a “Designated Borrower” hereunder.

(b) So long as all principal of and interest on all Advances made to any
Designated Borrower and all other amounts payable by such Designated Borrower
under this Agreement and the other Loan Documents have been paid in full, the
Company may terminate the status of such Designated Borrower as a Borrower
hereunder by furnishing to the Administrative Agent a letter (a “Termination
Letter”) in substantially the form of Exhibit G, duly completed and executed by
the Company. Any Termination Letter furnished hereunder shall be effective upon
receipt thereof by the Administrative Agent, which shall promptly so notify the
Lenders. Notwithstanding the foregoing, the delivery of a Termination Letter
with respect to any Designated Borrower shall not terminate (i) any obligation
of such Borrower that remains unpaid at the time of such delivery (including
without limitation any obligation arising thereafter in respect of such Borrower
under Section 2.08 or Section 2.10) or (ii) the obligations of the Company under
Article IX with respect to any unpaid obligations of such Borrower.

SECTION 2.15 European Monetary Union. (a) Definitions. In this Section 2.15 and
in each other provision of this Agreement to which reference is made in this
Section 2.15 (whether expressly or impliedly), the following terms have the
meanings given to them in this Section 2.15:

“EMU” shall mean economic and monetary union as contemplated in the Treaty on
European Union.

“EMU Legislation” shall mean legislative measures of the European Council for
the introduction of, changeover to or operation of a single or unified European
currency, being in part the implementation of the third stage of EMU.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Participating Member State” shall mean each state so described in any EMU
Legislation.

“Target Operating Day” shall mean any day that is not (i) a Saturday or Sunday,
(ii) Christmas Day or New Year’s Day or (iii) any other day on which the
Trans-European Real-time Gross Settlement Express Transfer system (or any
successor settlement system) is not operating (as determined by the
Administrative Agent).

“Treaty on European Union” shall mean the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (which was
signed at Maastricht on February 7, 1992, and came into force on November 1,
1993), as amended from time to time.

(b) Payments by the Administrative Agent Generally. With respect to the payment
of any amount denominated in the Euro, the Administrative Agent shall not be
liable to the Company or any of the Lenders in any way whatsoever for any delay,
or the consequences of

 

364-DAY CREDIT AGREEMENT

 

31



--------------------------------------------------------------------------------

any delay, in the crediting to any account of any amount required by this
Agreement to be paid by the Administrative Agent if the Administrative Agent
shall have taken all relevant steps to achieve, on the date required by this
Agreement, the payment of such amount in immediately available, freely
transferable, cleared funds to the account of the Company or any Lender, as the
case may be, in the Principal Financial Center in the Participating Member State
which the Company or, as the case may be, such Lender shall have specified for
such purpose. In this paragraph (b), “all relevant steps” shall mean all such
steps as may be prescribed from time to time by the regulations or operating
procedures of such clearing or settlement system as the Administrative Agent may
from time to time reasonably determine for the purpose of clearing or settling
payments of the Euro.

(c) Determination of Eurocurrency Rate. For the purposes of determining the date
on which the applicable rate for Eurocurrency Rate Advances is determined under
this Agreement for any Advance denominated in the Euro for any Interest Period
therefor, references in this Agreement to London Banking Days shall be deemed to
be references to Target Operating Days.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01 Condition Precedent to Effectiveness. This Agreement shall become
effective as of the time of the delivery of all evidence referenced in clause
(g) below on the date (the “Effective Date”), which shall be on or before
July 13, 2012, as of which the Administrative Agent shall confirm to the Company
that it has received the following, each dated such day, in form and substance
satisfactory to the Administrative Agent and (except for any Notes) in
sufficient copies for each Lender:

(a) Executed Counterparts. From each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;

(b) Authority and Approvals. Certified copies of the resolutions of the Board of
Directors of each of the Company and of the Subsidiary Guarantor (or equivalent
documents) authorizing and approving this Agreement, the other Loan Documents to
which it is a party and the transactions contemplated hereby and thereby and
certified copies of all documents evidencing all necessary corporate action and
all other necessary action (corporate, partnership or otherwise) and
governmental approvals, if any, with respect to this Agreement and the other
Loan Documents to which it is a party;

(c) Secretary’s or Assistant Secretary’s Certificate. A certificate of the
Secretary or an Assistant Secretary of each of the Company and of the Subsidiary
Guarantor, dated the Effective Date, certifying the names and true signatures of
the officers of such Guarantor authorized to execute and deliver this Agreement,
the Notes, and the other documents to which it is a party and to be delivered
hereunder;

(d) Legal Opinions. An opinion of counsel to the Company and of the Subsidiary
Guarantor, respectively, dated the Effective Date, substantially in the form of
Exhibit C-1 and Exhibit C-2 hereto and an opinion of special New York counsel to
the Administrative Agent, dated the Effective Date, substantially in the form of
Exhibit C-3 hereto;

 

364-DAY CREDIT AGREEMENT

 

32



--------------------------------------------------------------------------------

(e) Closing Certificate. A certificate of a senior financial officer of the
Company, dated the Effective Date, certifying that the representations and
warranties set forth in Article IV are true on such date as if made on and as of
such date and that no Default or Event of Default has occurred and is continuing
on such date; and

(f) Termination of Commitments; Fees and Expenses. Evidence satisfactory to the
Administrative Agent that (i) the commitments under the Existing Credit
Agreement have been terminated and all accrued fees, expenses, interest,
principal and other amounts thereunder have been paid, and each of the Lenders
that is a party to the Existing Credit Agreement hereby waives any requirement
of prior notice in respect of the termination of commitments or prepayment of
advances under the Existing Credit Agreement, and (ii) the Company shall have
paid to the Administrative Agent for account of the Lenders such up-front fees
in connection with the execution of this Agreement as the Company and the
Administrative Agent shall have agreed upon.

SECTION 3.02 Conditions Precedent to Each Advance and Term Loan Election. The
obligation of each Lender to make each Advance (including the initial Advance)
as part of a Borrowing and the effectiveness of any Term Loan Election shall be
subject to the further conditions precedent that (i) on the date of such
Borrowing or Term Loan Election the following statements shall be true (and each
of the giving of the applicable Notice of Borrowing and the acceptance by the
relevant Borrower of the proceeds of such Advance or the notice of the Term Loan
Election shall constitute a representation and warranty by such Borrower that on
the date of such Advance or Term Loan Election the following statements shall be
true): (x) the representations and warranties contained in Section 4.01 (other
than the Excluded Representation) and, to the extent applicable, in the
Designation Letter of such Borrower are correct in all material respects on and
as of the date of such Borrowing or notice of Term Loan Election, before and
after giving effect to such Borrowing and to the application of the proceeds
therefrom or such Term Loan Election, as though made on and as of such date (it
being understood and agreed that any representation or warranty which expressly
refers by its terms to a specified date shall be required to be true and correct
in all material respects only as of such date), and (y) no event has occurred
and is continuing, or would result from such Borrowing or from the application
of the proceeds therefrom or from the Term Loan Election, that would constitute
a Default or an Event of Default; and (ii) in the case of a requested Borrowing
the proceeds of which are to be used to buy or carry any Margin Stock, the
Company shall deliver to the Administrative Agent a certificate of a senior
financial officer of the Company accompanying the relevant Notice of Borrowing
setting forth in reasonable detail the basis upon which the Company has made the
representation set forth in the third sentence of Section 4.01(l) on and as of
the date of such Borrowing, before and after giving effect to such Borrowing and
to the application of the proceeds therefrom, together with (if so requested by
the Administrative Agent) a duly completed Form U-1 or Form G-3 satisfactory to
the Administrative Agent.

 

364-DAY CREDIT AGREEMENT

 

33



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01 Representations and Warranties of the Company. The Company
represents and warrants as follows:

(a) Corporate Existence. The Company is a corporation duly organized and validly
existing under the laws of the State of Connecticut. The Subsidiary Guarantor is
a corporation duly organized and validly existing under the laws of the State of
Maryland.

(b) Corporate Authorization, Etc. The execution, delivery and performance by
each Guarantor of this Agreement and the Notes to which it is a party are within
such Guarantor’s corporate powers, have been duly authorized by all necessary
corporate action and do not contravene (i) the charter or bylaws of such
Guarantor or (ii) any law or contractual restriction binding on or affecting the
Company or any of its Subsidiaries.

(c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by either Guarantor of this Agreement or
the Notes to which it is a party.

(d) Enforceability. This Agreement is and, upon issuance and delivery thereof in
accordance with this Agreement, each Note to which it is to be a party will be
the legal, valid and binding obligations of each Guarantor, enforceable against
such Guarantor in accordance with their respective terms.

(e) Financial Information. The consolidated balance sheet of the Company and its
Consolidated Subsidiaries as of December 31, 2011, and the related statements of
income and retained earnings of the Company and its Consolidated Subsidiaries
for the fiscal year then ended, copies of which have been furnished to the
Lenders, fairly present in all material respects the financial condition of the
Company and its Consolidated Subsidiaries as of such date and the results of the
operations of the Company and its Consolidated Subsidiaries for the period ended
on such date, all in accordance with GAAP consistently applied.

(f) No Litigation. Except as disclosed or otherwise reflected in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2011, there is no
pending or (to the best of the Company’s knowledge) threatened action or
proceeding against the Company or any of its Subsidiaries or relating to any of
their respective properties before any court, governmental agency or arbitrator,
which could reasonably be expected to have a Material Adverse Effect or which
purports to affect the legality, validity or enforceability of this Agreement or
any Note.

(g) No Material Adverse Effect. Since December 31, 2011, there has been no
event, act or condition which has had a Material Adverse Effect.

(h) Environmental Matters. Except as disclosed or otherwise reflected in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2011,
neither the Company nor any of its Subsidiaries has received notice or otherwise
obtained knowledge of any claim, demand, action, event, condition, report or
investigation indicating or concerning any

 

364-DAY CREDIT AGREEMENT

 

34



--------------------------------------------------------------------------------

potential or actual liability which could reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect arising in
connection with (i) any non-compliance with or violation of the requirements of
any applicable federal, state or local environmental health or safety statutes
or regulations, or (ii) the release or threatened release of any toxic or
hazardous waste, substance or constituent into the environment.

(i) Investment Company. Neither Guarantor is an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(j) Disclosure. The information furnished in writing by or on behalf of any Loan
Party to the Lenders in connection with the negotiation, execution and delivery
of this Agreement or any other Loan Document does not contain any material
misstatements of fact or omit to state a material fact necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.

(k) No Defaults. Neither Guarantor (i) is in default under or with respect to
this Agreement or any Note to which it is a party, and (ii) is in default under
or with respect to any other agreement, instrument or undertaking to which it is
a party or by which it or any of its property is bound in any respect which
could reasonably be expected to result in a Material Adverse Effect.

(l) Use of Proceeds, Etc. All proceeds of each Advance will be used by each
Borrower only in accordance with the provisions of Section 2.12. No Borrower is
or will be engaged in the business of extending credit for the purpose of buying
or carrying Margin Stock and no proceeds of any Advance will be used to extend
credit to others for the purpose of buying or carrying any Margin Stock. Neither
the making of any Advance nor the use of the proceeds thereof will violate or be
inconsistent with the provisions of Regulations U or X issued by the Board of
Governors of the Federal Reserve System.

ARTICLE V

COVENANTS OF THE COMPANY

SECTION 5.01 Affirmative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

(a) Financial Information. The Company will furnish to the Lenders:

(i) Quarterly Financial Statements. Within 50 days after the close of each
quarterly accounting period in each fiscal year of the Company, the consolidated
balance sheet of the Company and its Consolidated Subsidiaries as at the end of
such quarterly period and the related consolidated and consolidating statements
of income, retained earnings and cash flows for such quarterly period and for
the elapsed portion of the fiscal year ended with the last day of such quarterly
period, in each case setting forth comparative figures for the related periods
in the prior fiscal year.

(ii) Annual Financial Statements. Within 95 days after the close of each fiscal
year of the Company, the consolidated balance sheet of the Company and its
Consolidated Subsidiaries as at the end of such fiscal year and the related
consolidated

 

364-DAY CREDIT AGREEMENT

 

35



--------------------------------------------------------------------------------

statement of income, retained earnings and cash flows for such fiscal year,
setting forth comparative figures for the preceding fiscal year and reported on
without qualification by independent certified public accountants of recognized
national standing, in each case together with a report of such accounting firm
stating that in the course of its regular audit of the consolidated financial
statements of the Company, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge of any Default or Event of Default relating to accounting matters
(including, without limitation, in respect of Section 5.01(f)), or if in the
opinion of such accounting firm such a Default or Event of Default has occurred
and is continuing, a statement as to the nature thereof.

(iii) Officer’s Certificates. At the time of the delivery of the financial
statements under clauses (i) and (ii) above, a certificate of a senior financial
officer of the Company which certifies (x) that such financial statements fairly
present the financial condition and the results of operations of the Company and
its Consolidated Subsidiaries on the dates and for the periods indicated, and
(y) that such officer has reviewed the terms of this Agreement and has made, or
caused to be made under his or her supervision, a review in reasonable detail of
the business and condition of the Company and its Consolidated Subsidiaries
during the accounting period covered by such financial statements, and that as a
result of such review such officer has concluded that no Default or Event of
Default has occurred during the period commencing at the beginning of the
accounting period covered by the financial statements accompanied by such
certificate and ending on the date of such certificate or, if any Default or
Event of Default has occurred, specifying the nature and extent thereof and, if
continuing, the action the Company proposes to take in respect thereof. Such
certificate shall set forth the calculations required to establish whether the
Company was in compliance with the provisions of Section 5.01(f) for the
twelve-month period ending as at the end of the accounting period covered by the
financial statements accompanied by such certificate.

(iv) Notice of Default or Litigation. Promptly after any Loan Party obtains
knowledge thereof, notice of (i) the occurrence of any Default or Event of
Default, or (ii) any litigation or governmental proceeding pending or threatened
against any Loan Party or other event, act or condition which could reasonably
be expected to result in a Material Adverse Effect.

(v) SEC Filings. Promptly upon transmission thereof, copies of all regular and
periodic financial information, proxy materials and other information and
reports, if any, which the Company shall file with the Securities and Exchange
Commission or any governmental agencies substituted therefor or which the
Company shall send to its stockholders.

(vi) Other Information. From time to time, and as soon as reasonably
practicable, such other information or documents (financial or otherwise) as any
Lender through the Administrative Agent may from time to time reasonably
request.

Reports and financial statements required to be delivered by the Company
pursuant clauses (i), (ii) and (v) of this Section 5.01 (a) shall be deemed to
have been delivered on the date on which it posts such reports, or reports
containing such financial statements, on its website on the Internet at
www.stanleyblackanddecker.com, or when such reports, or reports containing such

 

364-DAY CREDIT AGREEMENT

 

36



--------------------------------------------------------------------------------

financial statements are posted on the website of the Securities and Exchange
Commission at www.sec.gov; provided that it shall deliver such paper copies of
the reports and financial statements referred to in Clauses (i), (ii) and (v) of
this Section 5.01(a) to the Administrative Agent or any Lender who request it to
deliver such paper copies until written notice to cease delivering paper copies
is given by the Administrative Agent or such Lender.

(b) Compliance with Law. The Company shall, and shall cause each of its
Subsidiaries to, comply with all applicable laws, rules, statutes, regulations,
decrees and orders of all governmental bodies, domestic or foreign, in respect
of the conduct of their business and the ownership of their property, except
such non-compliance as could not reasonably be expected to result in a Material
Adverse Effect at the time of such non-compliance or in the foreseeable future.

(c) Payment of Taxes. The Company shall pay or cause to be paid, and shall cause
each of its Subsidiaries to pay or cause to be paid, when due, all taxes,
charges and assessments and all other lawful claims required to be paid by the
Company or such Subsidiaries, except (x) as contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves have been
established with respect thereto in accordance with GAAP and (y) where such
nonpayment could not reasonably be expected to result in a Material Adverse
Effect.

(d) Preservation of Corporate Existence. Except as otherwise permitted by this
Agreement, the Company shall, and shall cause each of its Subsidiaries to, do
all things necessary to preserve, renew and keep in full force and effect its
corporate existence and the licenses, permits, rights and franchises necessary
to the proper conduct of its business, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries will engage in any business if, as a result,
the general nature of the business, taken on a consolidated basis, which would
then be engaged in by the Company and its Subsidiaries would be substantially
changed from the general nature of the business engaged in by the Company and
its Subsidiaries on the date of this Agreement.

(e) Maintenance of Books and Records. The Company will maintain financial
records in accordance with GAAP, consistently applied. The representatives of
the Administrative Agent or any of the Lenders shall have the right to visit and
inspect any of the properties of the Company and of any of its Subsidiaries, to
examine their books of account and records and take notes and make transcripts
therefrom, and to discuss their affairs, finances and accounts with, and be
advised as to the same by, their officers upon reasonable prior notice at such
reasonable times and intervals as may be requested (subject to the standard
policies of the Company and its Subsidiaries as to access, safety and, without
prejudice to the reasonable requirements of lending institutions and their
regulatory supervisors, confidentiality).

(f) Interest Coverage Ratio. The Company shall maintain, for each period of four
consecutive fiscal quarters of the Company, an Interest Coverage Ratio of not
less than 3.50 to 1.00.

 

364-DAY CREDIT AGREEMENT

 

37



--------------------------------------------------------------------------------

SECTION 5.02 Negative Covenants. So long as any Advance or any other amount
owing hereunder shall remain unpaid or any Lender shall have any Commitment
hereunder:

(a) No Liens. The Company shall not, and shall not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist, directly or
indirectly, any Lien on any Principal Property now owned or hereafter acquired
(unless the Company secures the Advances made hereunder equally and ratably with
such Lien), other than:

(i) Liens existing and disclosed to the Lenders in writing prior to the date
hereof;

(ii) Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings diligently conducted and with respect to which
adequate bonds have been posted;

(iv) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(v) easements, rights-of-way, zoning and similar restrictions and other similar
charges or encumbrances not interfering with the ordinary conduct of the
business of the Company or any of its Subsidiaries and which do not detract
materially from the value of the property to which they attach or impair
materially the use thereof by the Company or any of its Subsidiaries;

(vi) Liens on property of any Person existing at the time such Person becomes a
Subsidiary of the Company and not created in contemplation thereof;

(vii) Liens securing Indebtedness owed by a Subsidiary of the Company to the
Company or another Subsidiary of the Company;

(viii) any Lien arising solely by operation of law in the ordinary course of
business or which is contained in a contract for the purchase or sale of goods
or services entered into in the ordinary course of business;

(ix) Liens on any property existing at the time of acquisition but only if the
amount of outstanding Indebtedness secured thereby does not exceed the lesser of
the fair market value or the purchase price of the property as purchased;

(x) any Lien securing the purchase price of revenues or assets purchased after
the date hereof or the cost of repairing or altering, constructing, developing
or substantially improving all or any part of such revenues or assets; provided
that such Lien attaches only to such revenues or assets (including any
improvements) and the Indebtedness thereby secured does not exceed the lesser of
the fair market value or the purchase price of the revenues or assets (including
any improvements) as purchased;

 

364-DAY CREDIT AGREEMENT

 

38



--------------------------------------------------------------------------------

(xi) any other Liens on Principal Properties securing Indebtedness which in the
aggregate, together with Attributable Debt, does not exceed 10% of Consolidated
Net Worth at any time outstanding; and

(xii) any extension, renewal or replacement of any of the Liens referred to
above; provided that the Indebtedness secured by any such extension, renewal or
replacement does not exceed the sum of the principal amount of the Indebtedness
originally secured thereby and any fee incurred in connection with such
transaction.

(b) Merger, Etc. The Company shall not (i) enter into any merger or
consolidation, or liquidate, wind up or dissolve (or suffer any liquidation,
wind-up or dissolution), discontinue its business or convey, lease, sell,
transfer or otherwise dispose of, in one transaction or series of transactions,
all or substantially all of its business or property, whether now or hereafter
acquired, or (ii) permit any of its Subsidiaries to do so, if such action could
reasonably be expected to have a Material Adverse Effect, except that (1) any
wholly-owned Subsidiary of the Company may merge into or convey, sell, lease or
transfer all or substantially all of its assets to, the Company or any other
wholly-owned Subsidiary of the Company and (2) the Company or any of its
Subsidiaries may enter into any merger or consolidation so long as in the case
of a transaction involving the Company, the Company, or in the case of any other
transaction, a Subsidiary of the Company, is the surviving entity in such
transaction and, after giving effect thereto, no Default or Event of Default
shall have occurred or be continuing.

(c) Sale-Leasebacks. The Company shall not, and shall not permit any of its
Subsidiaries to, become liable, directly or indirectly, with respect to any
lease, whether an operating lease or a Capital Lease, of any property (whether
real or personal or mixed) whether now owned or hereafter acquired, (i) which
the Company or such Subsidiary has sold or transferred or is to sell or transfer
to any other Person, or (ii) which the Company or such Subsidiary intends to use
for substantially the same purposes as any other property which has been or is
to be sold or transferred by the Company or such Subsidiary to any other Person
in connection with such lease. Notwithstanding the foregoing, the Company and
its Subsidiaries shall be permitted to become liable with respect to the leases
described above so long as all Attributable Debt, together with the Liens
described in Section 5.02(a)(xi), does not exceed 10% of Consolidated Net Worth
at any time outstanding.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) Any Borrower shall fail to pay when due (or, if any such failure is due
solely to technical or administrative difficulties relating to the transfer of
such amounts, within two Business Days after its due date) any principal of any
Advance; or any Borrower shall fail to pay when due any interest on any Advance,
any fee (other than the fees referenced in Section

 

364-DAY CREDIT AGREEMENT

 

39



--------------------------------------------------------------------------------

2.03) or any other amount payable by it hereunder or under any Note and five
(5) days shall have elapsed from the date such interest, fees or other amounts
were due; or with respect to the fees payable pursuant to Section 2.03, any
Borrower shall fail to pay any such fee when due and two Business Days shall
have elapsed from the Company’s receipt of notice of such nonpayment from the
Administrative Agent or any Lender; or

(b) Any representation or warranty made by any Loan Party herein or pursuant to
this Agreement or any other Loan Document (including without limitation in any
certificate of such Loan Party delivered pursuant hereto) shall prove to have
been incorrect in any material respect when made or deemed made; or

(c) The Company or any other Loan Party, as applicable, shall fail to perform
any term, covenant or agreement contained in Section 5.01(a)(iv), the first
sentence of 5.01(d), 5.01(f) or 5.02 on its part to be performed or observed; or

(d) Any Loan Party shall fail to perform any term, covenant or agreement
contained in this Agreement (except those described in clauses (a) and
(c) above) and such failure shall continue for 30 days; or

(e) A court having jurisdiction in the premises shall enter a decree or order
for relief in respect of any Loan Party or any Principal Subsidiary in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator or other similar official of such Loan Party or
such Principal Subsidiary or for any substantial part of its property, or
ordering the winding up or liquidation of its affairs and such decree or order
shall remain unstayed and in effect for a period of 60 consecutive days; or

(f) Any Loan Party or any Principal Subsidiary shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of any order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, sequestrator or
other similar official of such Loan Party or such Principal Subsidiary or for
any substantial part of its property, or shall make any general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action in furtherance of any of the
foregoing; or

(g) (A) Any Loan Party or any Principal Subsidiary shall fail to make any
payment in respect of Indebtedness when due (whether by scheduled maturity,
required prepayment, acceleration or otherwise, but after giving effect to any
applicable grace period ) if the aggregate amount of such payment is
$100,000,000 or more, or (B) any breach, default or event of default shall occur
and be continuing (and applicable grace and notice periods shall have expired)
under any agreement or indenture relating to any Indebtedness of such Loan Party
or such Principal Subsidiary in an aggregate amount of $100,000,000 or more,
and, except in the case of financial covenant defaults, the maturity of any such
Indebtedness has been accelerated in accordance with the terms thereof; or

(h) (A) Any Termination Event shall occur, or (B) any Plan shall have an
unfunded liability, which means the excess, if any, of a Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan’s assets, determined in accordance

 

364-DAY CREDIT AGREEMENT

 

40



--------------------------------------------------------------------------------

with the assumptions used for funding that Plan pursuant to Section 412 of the
Internal Revenue Code for the applicable plan year, or (C) the Company or any
member of its ERISA Controlled Group shall fail to pay when due an amount which
it shall have become liable to pay to the PBGC, any Plan or a trust established
under Title IV of ERISA, or (D) a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that an ERISA Plan must
be terminated or have a trustee appointed to administer any ERISA Plan, or
(E) the Company or a member of its ERISA Controlled Group suffers a partial or
complete withdrawal from a Multiemployer Plan or is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan,
or (F) a proceeding shall be instituted against the Company or any member of its
ERISA Controlled Group to enforce Section 515 of ERISA, or (G) any other event
or condition shall occur or exist with respect to any Plan, if such events,
transactions or conditions set forth in clauses (A) through (G) above could
singly or in the aggregate be reasonably expected to have a Material Adverse
Effect; or

(i) If there shall remain in force, undischarged, unsatisfied and unstayed, for
more than 30 days, whether or not consecutive, any final judgment against any
Loan Party or any Principal Subsidiary which, when added to any other
outstanding final judgments which remain undischarged, unsatisfied and unstayed
for more than 30 days against such Loan Party or any such Principal Subsidiary,
exceeds $100,000,000;

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Company,
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company, declare
all Advances, the Notes, all interest thereon and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon all Advances,
the Notes, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by each Borrower; provided,
however, that in the case of any of the Events of Default specified in clauses
(e) or (f) above with respect to any Borrower, (A) the obligation of each Lender
to make Advances shall automatically be terminated and (B) the Advances, the
Notes, all such interest and all such amounts shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Borrower.

ARTICLE VII

THE ADMINISTRATIVE AGENT

SECTION 7.01 Appointment and Authority. Each Lender hereby irrevocably appoints
Citibank to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
(other than the provisions of Section 7.07) are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Company nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary

 

364-DAY CREDIT AGREEMENT

 

41



--------------------------------------------------------------------------------

or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

SECTION 7.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

SECTION 7.03 Exculpatory Provisions. (a) The Administrative Agent’s duties
hereunder and under the other Loan Documents are solely ministerial and
administrative in nature and the Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

 

  (i) shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

 

  (ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent or any of its Affiliates to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any bankruptcy or other debtor relief law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any bankruptcy or other debtor relief law;

 

  (iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number

 

364-DAY CREDIT AGREEMENT

 

42



--------------------------------------------------------------------------------

or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.01 or 8.03) or (ii) in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default or Event of Default or the event or events that
give or may give rise to any Default or Event of Default unless and until the
Company or any Lender shall have given notice to the Administrative Agent in
writing describing such Default or Event of Default and such event or events.

(c) The Administrative Agent and its Affiliates shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement, any other Loan Document or the Information Memorandum, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith or the adequacy, accuracy
and/or completeness of the information contained therein, (iii) the performance
or observance of any of the covenants, agreements or other terms or conditions
set forth herein or therein or the occurrence of any Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other Loan Document or (v) the satisfaction of any condition
set forth in Article 3 or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the
Administrative Agent or any of its Related Parties to carry out any “know your
customer” or other checks in relation to any Person on behalf of any Lender and
each Lender confirms to the Administrative Agent that it is solely responsible
for any such checks it is required to carry out and that it may not rely on any
statement in relation to such checks made by the Administrative Agent or any of
its Related Parties.

SECTION 7.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Borrowing that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing. The Administrative Agent may consult
with legal counsel (who may be counsel for the Company or any other Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

SECTION 7.05 Indemnification. The Lenders severally agree to indemnify the
Administrative Agent (to the extent not reimbursed by the Company), ratably
according to the respective principal amounts of their Commitments, as then or
most recently in effect, from and

 

364-DAY CREDIT AGREEMENT

 

43



--------------------------------------------------------------------------------

against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement and
the Notes, or any action taken or omitted by the Administrative Agent under this
Agreement and the Notes, provided that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse the Administrative
Agent promptly upon demand for its ratable share of any out-of-pocket expenses
(including counsel fees) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Administrative Agent is not reimbursed for such expenses
by the Company.

SECTION 7.06 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. Each such sub-agent and the Related
Parties of the Administrative Agent and each such sub-agent shall be entitled to
the benefits of all provisions of this Article 7 and Section 8.04 (as though
such sub-agents were the “Administrative Agent” under the Loan Documents) as if
set forth in full herein with respect thereto. The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents affecting
any of the other Lenders except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.

SECTION 7.07 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Company.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Company, to appoint a successor, which shall
be a bank with an office in New York, or an Affiliate of any such bank with an
office in New York, and which successor shall be reasonably acceptable to the
Company. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and appoint a successor,
which shall be reasonably acceptable to the Company. If no such successor shall
have been so appointed by the Required Lenders and

 

364-DAY CREDIT AGREEMENT

 

44



--------------------------------------------------------------------------------

shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations as Administrative Agent hereunder and
under the other Loan Documents and (2) except for any indemnity payments owed to
the retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations as Administrative
Agent hereunder or under the other Loan Documents. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 8.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

SECTION 7.08 Non-Reliance on Administrative Agent and Other Parties. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 7.09 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Bookrunners, Lead Arrangers or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or as a
Lender hereunder.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by any Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by the

 

364-DAY CREDIT AGREEMENT

 

45



--------------------------------------------------------------------------------

Company and the relevant other Loan Party, if applicable, and the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that (a) the
written consent of the Company and each Lender directly affected thereby shall
be required in order to amend or waive any provision of the Agreement or the
Notes which would have the effect of (i) a reduction in principal, interest or
fees payable to such Lender under this Agreement or the Notes, (ii) the
postponement of any date fixed for the payment of any principal, interest or
fees under this Agreement or the Notes, (iii) an increase in the Commitments or
(iv) amending or waiving compliance with Section 2.08 or Section 2.14; (b) the
written consent of the Company and all the Lenders shall be required in order to
amend or waive any provision of the Agreement or the Notes which would have the
effect of (i) amending or waiving compliance with the proviso to
Section 2.01(a), Section 8.05 or this Section 8.01, (ii) amending the definition
of Required Lenders or (iii) any release or modification of any Guarantor’s
guarantee under Article IX; (c) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above to take such action, affect the rights or duties of the
Administrative Agent under this Agreement, and (d) the Commitment of any Lender
shall not be extended without the prior written consent of such Lender.

SECTION 8.02 Notices, Communications and Treatment of Information. (a) Notices.
(i) All notices, demands, requests, consents and other communications provided
for in this Agreement shall be given in writing, or by any telecommunication
device capable of creating a written record (including electronic mail), and
addressed to the party to be notified as follows:

 

  (1) if to the Company or any other Loan Party,

Stanley Black & Decker, Inc.

1000 Stanley Drive

New Britain, Connecticut 06053

Attention of: Treasurer

Telecopier No.: (860) 827-3911

E-Mail Address:

 

  (2) if to the Administrative Agent

Citibank, N.A.

388 Greenwich Street

New York, NY 10013

Attention of: Barbara Chrzan

Telecopier No.: (646) 291-1754

E-Mail Address: barbara.chrzan@citi.com

 

  (3) if to any Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire or at such other address as shall be notified
in writing (x) in the case of the Company and the Administrative Agent, to the
other parties and (y) in the case of all other parties, to the Company and the
Administrative Agent.

(ii) All notices, demands, requests, consents and other communications described
in clause (i) shall be effective (1) if delivered by hand, including any
overnight

 

364-DAY CREDIT AGREEMENT

 

46



--------------------------------------------------------------------------------

courier service, upon personal delivery, (2) if delivered by mail, when
deposited in the mails, (3) if delivered by posting to an Approved Electronic
Platform, an Internet website or a similar telecommunication device requiring
that a user have prior access to such Approved Electronic Platform, website or
other device (to the extent permitted by Section 8.02(b) to be delivered
thereunder), when such notice, demand, request, consent and other communication
shall have been made generally available on such Approved Electronic Platform,
Internet website or similar device to the class of Person being notified
(regardless of whether any such Person must accomplish, and whether or not any
such Person shall have accomplished, any action prior to obtaining access to
such items, including registration, disclosure of contact information,
compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(4) if delivered by electronic mail or any other telecommunications device, when
transmitted to an electronic mail address (or by another means of electronic
delivery) as provided in clause (i); provided, however, that notices and
communications to the Administrative Agent pursuant to Article 7 shall not be
effective until received by the Administrative Agent; and provided further,
however, that notices and communications to the Company delivered via
telecopier, electronic mail or other telecommunications device shall not be
effective until verbal confirmation of receipt of such communication by the
Treasurer is provided to the sending party.

(iii) Notwithstanding clauses (i) and (ii) (unless the Administrative Agent
requests that the provisions of clause (i) and (ii) be followed) and any other
provision in this Agreement or any other Loan Document providing for the
delivery of any Approved Electronic Communication by any other means, the Loan
Parties shall deliver all Approved Electronic Communications to the
Administrative Agent by properly transmitting such Approved Electronic
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to oploanswebadmin@citigroup.com or such other electronic
mail address (or similar means of electronic delivery) as the Administrative
Agent may notify to the Company. Nothing in this clause (iii) shall prejudice
the right of the Administrative Agent or any Lender to deliver any Approved
Electronic Communication to any Loan Party in any manner authorized in this
Agreement or to request that the Company effect delivery in such manner.

(b) Posting of Approved Electronic Communications. (i) Each of the Lenders and
each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Approved Electronic Communications available to the
Lenders by posting such Approved Electronic Communications on IntraLinks™ or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(ii) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and each Loan Party
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that

 

364-DAY CREDIT AGREEMENT

 

47



--------------------------------------------------------------------------------

there are confidentiality and other risks associated with such distribution. In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each Loan
Party hereby approves distribution of the Approved Electronic Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.

(c) (i) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE
ADMINISTRATIVE AGENT OR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANTS THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM EXCEPT FOR ERRORS OR OMISSIONS CAUSED BY THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT OR ANY OTHER MEMBER
OF THE AGENT’S GROUP. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH
THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(ii) Each of the Lenders and each Loan Party agrees that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

(d) Confidentiality. Each of the Administrative Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective managers, administrators, trustees, partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process or in connection with assignments or
pledges made in accordance with Section 8.08(c), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective party and direct or
indirect counterparty (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives) to
any swap,

 

364-DAY CREDIT AGREEMENT

 

48



--------------------------------------------------------------------------------

derivative or other transaction under which payments are to be made by reference
to the Company and its obligations, this Agreement or payments hereunder or
other credit insurance provider relating to the Company and its obligations,
this Agreement or payments hereunder, (iii) any rating agency, or (iv) the CUSIP
Service Bureau or any similar organization, (g) with the consent of the Company
or (h) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Company.

For purposes of this Section, “Information” means all information received from
the Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Company or any of its
Subsidiaries, provided that, in the case of information received from the
Company or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(e) Treatment of Information. (i) Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Loan Parties or their securities
(“Restricting Information”). Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information. Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person. Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender, by participating in any conversations or other interactions with a
Lender or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Lender
may make to limit or to not limit its access to Restricting Information. In
particular, none of the Administrative Agent or any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender has or has not limited its access to Restricting
Information, such Lender’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender’s compliance with applicable laws
related thereto or (ii) shall have, or incur, any liability to any Loan Party or
Lender or any of their respective Related Parties arising out of or relating to
the Administrative Agent or any of its Related Parties providing or not
providing Restricting Information to any Lender.

(ii) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications do not contain Restricting Information
which, at a

 

364-DAY CREDIT AGREEMENT

 

49



--------------------------------------------------------------------------------

minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof, (ii) by marking Communications “PUBLIC,” each Loan Party shall be
deemed to have authorized the Administrative Agent and the Lenders to treat such
Communications as either publicly available information or not material
information (although, in this latter case, such Communications may contain
sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 8.02(c)) with respect to such Loan Party
or its securities for purposes of United States Federal and state securities
laws, (iii) all Communications marked “PUBLIC” may be delivered to all Lenders
and may be made available through a portion of the Approved Electronic Platform
designated “Public Side Information,” and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.” Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by a Loan Party regarding whether a Communication
contains or does not contain material non-public information with respect to any
of the Loan Parties or their securities nor shall the Administrative Agent or
any of its Affiliates incur any liability to any Loan Party, any Lender or any
other Person for any action taken by the Administrative Agent or any of its
Affiliates based upon such statement or designation, including any action as a
result of which Restricting Information is provided to a Lender that may decide
not to take access to Restricting Information. Nothing in this clause (ii) shall
modify or limit a Lender’s obligations under Section 8.02(b) with regard to
Communications and the maintenance of the confidentiality of or other treatment
of Information.

(iii) Each Lender acknowledges that circumstances may arise that require it to
refer to Communications that might contain Restricting Information. Accordingly,
each Lender agrees that it will nominate at least one designee to receive
Communications (including Restricting Information) on its behalf and identify
such designee (including such designee’s contact information) on such Lender’s
Administrative Questionnaire. Each Lender agrees to notify the Administrative
Agent from time to time of such Lender’s designee’s e-mail address to which
notice of the availability of Restricting Information may be sent by electronic
transmission.

(iv) Each Lender acknowledges that Communications delivered hereunder and under
the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent or any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.

(v) The provisions of the foregoing clauses of this subsection (d) are designed
to assist the Administrative Agent, the Lenders and the Loan Parties, in
complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other

 

364-DAY CREDIT AGREEMENT

 

50



--------------------------------------------------------------------------------

information provided to the Lenders hereunder or thereunder may contain
Restricting Information. Neither the Administrative Agent nor any of its Related
Parties warrants or makes any other statement with respect to the adequacy of
such provisions to achieve such purpose nor does the Administrative Agent or any
of its Related Parties warrant or make any other statement to the effect that
any Loan Party’s or Lender’s adherence to such provisions will be sufficient to
ensure compliance by such Loan Party or Lender with its contractual obligations
or its duties under applicable law in respect of Restricting Information and
each of the Lenders and each Loan Party assumes the risks associated therewith.

SECTION 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder or under any Note shall operate as a waiver thereof; nor shall any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

SECTION 8.04 Costs and Expenses; Breakage Indemnification. (a) The Company
agrees to pay on demand all reasonable costs and expenses, if any (including,
without limitation, reasonable counsel fees and expenses), of (i) the
Administrative Agent in connection with the negotiation, syndication, execution
and delivery of this Agreement, the other Loan Documents and the other documents
delivered hereunder and (ii) the Administrative Agent and each Lender in
connection with enforcement (whether through negotiations, legal proceedings or
otherwise) of this Agreement, the Notes and the other documents to be delivered
hereunder, including, without limitation, reasonable counsel fees and expenses
in connection with the enforcement of rights under this Section 8.04(a).

(b) If any payment, prepayment or conversion of any Eurocurrency Rate Advance is
made by the Company or a Designated Borrower, as applicable, to or for the
account of a Lender other than on the last day of the Interest Period for such
Advance, as a result of acceleration of the maturity of the Advances and the
Notes pursuant to Section 6.01 or for any other reason other than in connection
with Section 2.02(c), such Borrower shall, upon demand by such Lender (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender any amounts required to compensate such
Lender for any additional losses, costs or expenses which it may reasonably
incur as a result of such payment, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain such Advance.

(c) The Company agrees to indemnify and hold harmless the Administrative Agent
and each Lender and each of their Related Parties (each, an “Indemnified Party”)
from and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of, or in connection with
the preparation for a defense of, any investigation, litigation or proceeding
arising out of, related to or in connection with the actual or proposed use of
the proceeds of the Advances, including in connection with any acquisition or
proposed acquisition by the Company or any Subsidiary of the Company of another
Person or one or more businesses of another Person (whether by means of a stock
purchase, asset acquisition or otherwise), whether or not such investigation,
litigation or proceeding is brought by the Company, its

 

364-DAY CREDIT AGREEMENT

 

51



--------------------------------------------------------------------------------

directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct. The Company agrees
not to assert any claim against any Indemnified Party on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the transactions
contemplated hereby or the actual or proposed use of the proceeds of the
Advances.

(d) Without prejudice to the survival of any other agreement of the Loan Parties
hereunder, the agreements and obligations of the Loan Parties contained in
Sections 2.08, 2.10 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.02(d), 2.06, 2.08, 2.10 or 8.04(b)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Company agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 8.05
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of setoff) with respect to such participation as fully as
if such Lender were the direct creditor of the Company in the amount of such
participation.

SECTION 8.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Company, the Subsidiary Guarantor, each Designated Borrower,
the Administrative Agent and the Lenders and their respective successors and
assigns, except that no Loan Party shall have the right to assign its rights or
obligations hereunder or under any Note or any interest herein or therein (other
than as permitted by Section 5.02(b)) without the prior written consent of all
of the Lenders.

SECTION 8.07 Successors and Assigns. (a) Successors and Assigns Generally. No
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

364-DAY CREDIT AGREEMENT

 

52



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

 

  (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender or an Affiliate of a Lender, no minimum amount need be
assigned; and

 

  (B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, unless each of the Administrative Agent and, so
long as no Default or Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

  (A) the consent of the Company (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to an
Affiliate of such Lender; and

 

  (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitments or Advances if such assignment is to a Person that is not a
Lender or an Affiliate of such Lender.

 

364-DAY CREDIT AGREEMENT

 

53



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Company or any of the Company’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Advances previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Advances. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.08 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of

 

364-DAY CREDIT AGREEMENT

 

54



--------------------------------------------------------------------------------

rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Advances
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). In addition, the Administrative Agent shall give prompt written
notice to the Company of its receipt and recording of any Assignment and
Assumption. The entries in the Register shall be conclusive absent manifest
error, and the Loan Parties, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Loan Parties, the
Administrative Agent, and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 7.05 with respect to any payments made by such
Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following: (A) any
reduction in principal, interest or fees payable to such Lender under this
Agreement, (B) the postponement of any date fixed for the payment of any
principal, interest or fees under this Agreement and (C) any amendments to the
foregoing clauses (A) and (B) that affects such Participant. The Company agrees
that each Participant shall be entitled to the benefits of Sections 2.08, 2.10
and 8.04 (subject to the requirements and limitations herein, including
Section 8.08 and the requirements under Section 8.09 (it being understood that
the documentation required under Section 8.09 shall be delivered to the Lender
that sold such participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 8.10 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.08 or
2.10, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in law that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 2.09(b) as

 

364-DAY CREDIT AGREEMENT

 

55



--------------------------------------------------------------------------------

though it were a Lender; provided that such Participant agrees to be subject to
Section 8.05 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a nonfiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Advances or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Anything in this Section 8.07 to the contrary
notwithstanding, any Lender may assign and pledge all or any portion of its
rights to payment of the Advances owing to it hereunder to any Federal Reserve
Bank or Central Bank (and its transferees) as collateral security (i) pursuant
to Regulation A of the Board of Governors of the Federal Reserve System and any
applicable Operating Circular issued by such Federal Reserve Bank or Central
Bank or (ii) to any central bank having jurisdiction over such Lender. No such
assignment shall have the effect of releasing such Lender from its obligations
hereunder.

SECTION 8.08 Limitation on Assignments and Participations. (a) Any Lender may,
in connection with any actual or proposed assignment or participation pursuant
to Section 8.07, disclose to the actual or proposed assignee or participant any
information relating to any Loan Party furnished to such Lender by or on behalf
of such Loan Party; provided that the actual or proposed assignee or participant
shall have agreed prior to any such disclosure to preserve the confidentiality
of any confidential information relating to such Loan Party received by it from
such Lender or such Loan Party.

(b) Notwithstanding anything in Section 8.07 to the contrary, no Lender shall
have the right to assign its rights and obligations hereunder or any interest
therein or to sell participations to one or more banks or other financial
institutions in all or a portion of its rights hereunder or any interest therein
where the result of such assignment or participation would be reasonably
expected to entitle the Lender to claim additional amounts pursuant to
Section 2.02(d), 2.06, 2.08, 2.10 or 8.04 or would otherwise result in an
increase in a Borrower’s obligations.

SECTION 8.09 Withholding. If any Lender, or any Person that becomes a party to
this Agreement pursuant to Section 8.07, is not incorporated under the laws of
the United States of America or a state thereof, such Person agrees that, prior
to the first date on which any payment is due to it hereunder, it will deliver
to each of the Company and the Administrative Agent (i) two duly completed
copies of United States Internal Revenue Service Form W-8BEN or W-8ECI or
successor applicable form, as the case may be, certifying in each case that such
Person is entitled to receive payments under this Agreement, without deduction
or withholding of any United States federal income taxes, and (ii) an Internal
Revenue Service Form W-8BEN

 

364-DAY CREDIT AGREEMENT

 

56



--------------------------------------------------------------------------------

or successor applicable form, as the case may be, to establish an exemption from
United States backup withholding tax. Each Person which delivers to the Company
a Form W-8BEN or W-8ECI pursuant to the preceding sentence further undertakes to
deliver to each of the Company and the Administrative Agent two further copies
of Form W-8BEN or W-8ECI, or successor applicable forms, or other manner of
certification, as the case may be, on or before the date that any such form
expires or becomes obsolete or after the occurrence of any event requiring a
change in the most recent form previously delivered by it to the Company and the
Administrative Agent, and such extensions or renewals thereof as may reasonably
be requested by the Company or the Administrative Agent, certifying in the case
of a Form W-8BEN or W-8ECI that such Person is entitled to receive payments
under this Agreement without deduction or withholding of any United States
federal income taxes, unless in any such case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Person from duly completing
and delivering any such form with respect to it and such Person advises the
Company and the Administrative Agent that it is not capable of receiving
payments without any deduction or withholding of United States federal income
tax, and in the case of a Form W-8BEN, establishing an exemption from United
States backup withholding tax.

SECTION 8.10 Mitigation. In the event that any Lender claims any amounts under
Sections 2.02(d), 2.06, 2.08, 2.10 or 8.04(b), it shall use all reasonable
efforts (consistent with its internal policies and legal and regulatory
restrictions) to take actions (including, without limitation, changing the
jurisdiction of its Applicable Lending Office) so as to eliminate such
additional amounts; provided that such Lender shall not be required to take any
action if, in its reasonable judgment, such action would be materially
disadvantageous to it.

SECTION 8.11 Governing Law; Waiver of Jury Trial. THIS AGREEMENT AND THE NOTES
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 8.12 Execution in Counterparts. This Agreement may be executed in any
number of counterparts each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 8.13 Submission to Jurisdiction; Etc.

(a) Submission to Jurisdiction. Each Loan Party hereby submits to the exclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York County for purposes
of all legal proceedings arising out of or relating to this Agreement and the
Notes.

(b) Service of Process. Each Designated Borrower agrees that service of process
in any action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to CT Corporation

 

364-DAY CREDIT AGREEMENT

 

57



--------------------------------------------------------------------------------

System (the “Process Agent”) as agent for such Designated Borrower in New York,
New York for service of process at its address at 111 Eighth Avenue, New York,
New York 10011, or at such other address of which the Administrative Agent shall
have been notified in writing by such Designated Borrower; provided that, if the
Process Agent ceases to act as such Designated Borrower’s agent for service of
process, such Designated Borrower will, by an instrument reasonably satisfactory
to the Administrative Agent, appoint another Person (subject to the approval of
the Administrative Agent) in the Borough of Manhattan, New York, New York to act
as such Designated Borrower’s agent for service of process. Each other party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 8.02. Nothing in this Agreement will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.

(c) Waiver of Venue. Each Loan Party irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and a claim that
such proceeding brought in such a court has been brought in an inconvenient
forum.

SECTION 8.14 Judgment Currency. This is an international loan transaction in
which the specification of Dollars or an Alternate Currency, as the case may be
(the “Specified Currency”), and any payment in New York City or the country of
the Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and, except as otherwise provided in this Agreement, the Specified
Currency shall be the currency of account in all events relating to Advances
denominated in the Specified Currency. Except as otherwise provided in this
Agreement, the payment obligations of the Designated Borrowers under this
Agreement and the other Loan Documents shall not be discharged by an amount paid
in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place due
hereunder. If for the purpose of obtaining judgment in any court it is necessary
to convert a sum due hereunder in the Specified Currency into another currency
(the “Second Currency”), the rate of exchange which shall be applied shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Specified Currency with the Second Currency on the
Business Day next preceding that on which such judgment is rendered. The
obligation of each Designated Borrower in respect of any such sum due from it to
the Administrative Agent or any Lender in respect of any judgment in any court
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be due hereunder or under the Notes in the Second Currency to
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Company hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify the Administrative Agent or such Lender, as the
case may be, against, and to pay the Administrative Agent or such Lender, as the
case may be, on demand in the Specified Currency, any difference between the sum
originally due to the Administrative Agent or such Lender, as the case may be,
for such judgment in the Specified Currency and the amount of the Specified
Currency so purchased and transferred.

 

364-DAY CREDIT AGREEMENT

 

58



--------------------------------------------------------------------------------

SECTION 8.15 USA PATRIOT Act. Each Lender hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Loan Parties, which
information includes the name and address of the Borrowers and other information
that will allow such Lender to identify the Loan Parties in accordance with the
Act.

SECTION 8.16 No Fiduciary Duty. The Administrative Agent, each Lender and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Loan Parties. Each
of the Loan Parties agrees that nothing in the Loan Documents or otherwise will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between the Lenders and any Loan Party, its stockholders
or its affiliates. Each of the Loan Parties acknowledge and agree that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and each of the Loan Parties,
on the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lenders is acting solely as a principal and not the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other person, (iii) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender or any of its affiliates has advised or is currently advising any Loan
Party on other matters) or any other obligation to any Loan Party except the
obligations expressly set forth in the Loan Documents and (iv) each of the Loan
Parties has consulted its own legal and financial advisors to the extent it
deemed appropriate. Each of the Loan Parties further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each of the Loan Parties
agree that it will not claim that any Lender has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to any Loan Party, in
connection with such transaction or the process leading thereto.

ARTICLE IX

GUARANTEE

SECTION 9.01 Guarantee; Limitation of Liability. (a) To induce the other parties
to enter into this Agreement and for other valuable consideration, receipt of
which is hereby acknowledged, each of the Guarantors, jointly and severally,
hereby unconditionally and irrevocably guarantees to the Administrative Agent,
each Lender and their respective successors and permitted assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Advances to and the Notes of
each other Loan Party and all other amounts whatsoever now or hereafter payable
or becoming payable by each other Loan Party under this Agreement and each other
Loan Document, in each case strictly in accordance with the terms thereof
(collectively, the “Guaranteed Obligations”). Each Guarantor hereby further
agrees that if any other Loan Party shall fail to pay in full when due (whether
at stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, such Guarantor will promptly pay the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, by acceleration or otherwise) in
accordance with the terms of such extension or renewal. This Section 9.01 is a
continuing guarantee and is a guarantee of payment and is not merely a guarantee
of collection and shall apply to all Guaranteed Obligations whenever arising.

 

364-DAY CREDIT AGREEMENT

 

59



--------------------------------------------------------------------------------

(b) Each Guarantor, and by its acceptance of this Article IX, the Administrative
Agent and each Lender, hereby confirms that it is the intention of all such
Persons that this Article IX and the obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of any bankruptcy
law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar foreign, federal or state law to the extent applicable to this
guarantee and the obligations of each Guarantor hereunder. To effectuate the
foregoing intention, the Administrative Agent, the Lenders and the Guarantors
hereby irrevocably agree that the obligations of the Subsidiary Guarantor under
this Article IX at any time shall be limited to the maximum amount as will
result in the obligations of such Guarantor under this Article IX not
constituting a fraudulent transfer or conveyance.

(c) Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to the Administrative Agent or
any Lender under this Article IX or any other guarantee, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Administrative Agent and the Lenders under or in respect of the Loan
Documents.

SECTION 9.02 Acknowledgments, Waivers and Consents. Each Guarantor agrees that
its obligations under Section 9.01 shall be primary, absolute, irrevocable and
unconditional under any and all circumstances and that the guarantee therein is
made with respect to any Guaranteed Obligations now existing or in the future
arising. Without limiting the foregoing, each Guarantor agrees that:

(a) The occurrence of any one or more of the following shall not affect the
enforceability or effectiveness of this Article IX in accordance with its terms
or affect, limit, reduce, discharge or terminate the liability of such
Guarantor, or the rights, remedies, powers and privileges of the Administrative
Agent or any Lender, under this Article IX:

(i) any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the time for payment
or performance of the terms of all or any part of the Guaranteed Obligations or
any Loan Document, or any other agreement or instrument whatsoever relating
thereto, or any modification of the Commitments;

(ii) any release, termination, waiver, abandonment, lapse or expiration,
subordination or enforcement of the liability of any other guarantee of all or
any part of the Guaranteed Obligations;

(iii) any application of the proceeds of any other guarantee (including the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations) to all or any part of the Guaranteed Obligations in any such manner
and to such extent as the Administrative Agent may determine;

(iv) any release of any other Person (including any other guarantor with respect
to all or any part of the Guaranteed Obligations) from any personal liability
with respect to all or any part of the Guaranteed Obligations;

 

364-DAY CREDIT AGREEMENT

 

60



--------------------------------------------------------------------------------

(v) any settlement, compromise, release, liquidation or enforcement, upon such
terms and in such manner as the Administrative Agent may determine or as
applicable law may dictate, of all or any part of the Guaranteed Obligations or
any other guarantee of (including any letter of credit issued with respect to)
all or any part of the Guaranteed Obligations;

(vi) the giving of any consent to the merger or consolidation of, the sale of
substantial assets by, or other restructuring or termination of the corporate
existence of, any other Loan Party or any other Person or any disposition of any
shares of any Loan Party;

(vii) any proceeding against any other Loan Party or any other guarantor of all
or any part of the Guaranteed Obligations or any collateral provided by any
other Person or the exercise of any rights, remedies, powers and privileges of
the Administrative Agent and the Lenders under the Loan Documents or otherwise
in such order and such manner as the Administrative Agent may determine,
regardless of whether the Administrative Agent or the Lenders shall have
proceeded against or exhausted any collateral, right, remedy, power or privilege
before proceeding to call upon or otherwise enforce this Article IX;

(viii) the entering into such other transactions or business dealings with any
other Loan Party, any Subsidiary or affiliate thereof or any other guarantor of
all or any part of the Guaranteed Obligations as the Administrative Agent or any
Lender may desire; or

(ix) all or any combination of any of the actions set forth in this
Section 9.02(a).

(b) The enforceability and effectiveness of this Article IX and the liability of
such Guarantor, and the rights, remedies, powers and privileges of the
Administrative Agent and the Lenders, under this Article IX shall not be
affected, limited, reduced, discharged or terminated, and each Guarantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:

(i) the illegality, invalidity or unenforceability of all or any part of the
Guaranteed Obligations, any Loan Document or any other agreement or instrument
whatsoever relating to all or any part of the Guaranteed Obligations;

(ii) any disability or other defense with respect to all or any part of the
Guaranteed Obligations, including the effect of any statute of limitations that
may bar the enforcement of all or any part of the Guaranteed Obligations or the
obligations of any other guarantor of all or any part of the Guaranteed
Obligations;

(iii) the illegality, invalidity or unenforceability of any security for or
other guarantee (including any letter of credit) of all or any part of the
Guaranteed Obligations or the lack of perfection or continuing perfection or
failure of the priority of any Lien on any collateral for all or any part of the
Guaranteed Obligations;

(iv) the cessation, for any cause whatsoever, of the liability of any other Loan
Party or any other guarantor with respect to all or any part of the Guaranteed
Obligations (other than, subject to Section 9.03, by reason of the full payment
of all Guaranteed Obligations);

 

364-DAY CREDIT AGREEMENT

 

61



--------------------------------------------------------------------------------

(v) any failure of the Administrative Agent or any Lender to marshal assets in
favor of any other Loan Party or any other Person (including any other guarantor
of all or any part of the Guaranteed Obligations), to exhaust any collateral for
all or any part of the Guaranteed Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against such other Loan Party or any
other guarantor of all or any part of the Guaranteed Obligations or any other
Person or to take any action whatsoever to mitigate or reduce such or any other
Person’s liability, the Administrative Agent and the Lenders being under no
obligation to take any such action notwithstanding the fact that all or any part
of the Guaranteed Obligations may be due and payable and that such other Loan
Party may be in default of its obligations under any Loan Document;

(vi) any counterclaim, set-off or other claim which any other Loan Party or any
other guarantor of all or any part of the Guaranteed Obligations has or claims
with respect to all or any part of the Guaranteed Obligations, or any
counterclaim, set-off or other claim which such Guarantor may have with respect
to all or any part of any obligations owed to such Guarantor by the
Administrative Agent or any Lender (other than, without prejudice to
Section 9.03, any counterclaim or other claim that the amount of such Guaranteed
Obligation which is being claimed has been finally paid in full);

(vii) any failure of the Administrative Agent or any Lender or any other Person
to file or enforce a claim in any bankruptcy or other proceeding with respect to
any Person;

(viii) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any part of the Guaranteed Obligations
(or any interest on all or any part of the Guaranteed Obligations) in or as a
result of any such proceeding;

(ix) any action taken by the Administrative Agent or any Lender that is
authorized under this Article IX or by any other provision of any Loan Document
or any omission to take any such action;

(x) any law, regulation, decree or order of any jurisdiction or Governmental
Authority or any event affecting any term of the Guaranteed Obligations; or

(xi) any other circumstance whatsoever that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.

(c) To the fullest extent permitted by law, each Guarantor expressly waives, for
the benefit of the Administrative Agent and the Lenders, all diligence,
presentment, demand for payment or performance, notices of nonpayment or
nonperformance, protest, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever, and any requirement that
the Administrative Agent or any Lender exhaust any right, power or remedy or
proceed against any other Loan Party under any Loan Document or other agreement
or instrument referred to herein or therein, or against any other Person under
any other guarantee of, or security for, any of the Guaranteed Obligations, and
all notices of acceptance of this Article IX or of the existence, creation,
incurring or assumption of new or additional Guaranteed Obligations.

 

364-DAY CREDIT AGREEMENT

 

62



--------------------------------------------------------------------------------

SECTION 9.03 Reinstatement. The obligations of each Guarantor under this Article
IX shall be automatically reinstated if and to the extent that for any reason
any payment by or on behalf of any other Loan Party in respect of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned by the
Administrative Agent or any Lender, whether as a result of insolvency, any
proceedings in bankruptcy, dissolution, liquidation or reorganization or
otherwise.

SECTION 9.04 Subrogation. Each Guarantor hereby agrees that, until the final
payment in full of all Guaranteed Obligations, it shall not exercise any right
or remedy arising by reason of any performance by it of its guarantee in
Section 9.01, whether by subrogation, reimbursement, contribution or otherwise,
against any other Loan Party or any other guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations.

SECTION 9.05 Remedies. Each Guarantor agrees that, as between such Guarantor and
the Administrative Agent and the Lenders, the obligations of any other Loan
Party under this Agreement or any other Loan Documents may be declared to be
forthwith due and payable as provided in Section 6.01 (and shall be deemed to
have become automatically due and payable in the circumstances provided in said
Section 6.01) for purposes of Section 9.01, notwithstanding any stay, injunction
or other prohibition preventing such declaration (or such obligations from
becoming automatically due and payable) as against such other Loan Party and
that, in the event of such declaration (or such obligations being deemed to have
become automatically due and payable), such obligations (whether or not due and
payable by such other Loan Party) shall forthwith become due and payable by such
Guarantor for purposes of Section 9.01.

SECTION 9.06 Payments. Each payment by any Guarantor under this Article IX shall
be made in accordance with Section 2.09 in the Currency in which the Guaranteed
Obligations in respect of which such payment is made are denominated, without
deduction, set-off or counterclaim at the Administrative Agent’s Account and
free and clear of any and all present and future Taxes.

[remainder of page intentionally left blank]

 

364-DAY CREDIT AGREEMENT

 

63



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective signatories thereunto duly authorized, as of the date first
above written.

 

STANLEY BLACK & DECKER, INC.

By

 

LOGO [g382055ex10_1pg064a.jpg]

  Name:   Craig A. Douglas   Title:   Vice President and Treasurer THE BLACK &
DECKER CORPORATION, as Subsidiary Guarantor

By

 

LOGO [g382055ex10_1pg064b.jpg]

  Name:   Craig A. Douglas   Title:   Vice President and Treasurer

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as Administrative Agent and as Lender

By

 

LOGO [g382055ex10_1pg065.jpg]

  Name:   Shannon Sweeney   Title:   Vice President

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS   BANK OF AMERICA, N.A.   By  

LOGO [g382055ex10_1pg066.jpg]

    Name:   David Meehan     Title:   Director   J.P. MORGAN CHASE BANK, N.A.  
By  

 

    Name:       Title:     BARCLAYS BANK PLC   By  

 

    Name:       Title:     BNP PARIBAS   By  

 

    Name:       Title:     By  

 

    Name:       Title:  

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS   BANK OF AMERICA, N.A.   By  

 

    Name:       Title:     J.P. MORGAN CHASE BANK, N.A.   By  

LOGO [g382055ex10_1pg067.jpg]

    Name:   Aized Rabbani     Title:   Vice President   BARCLAYS BANK PLC   By  

 

    Name:       Title:     BNP PARIBAS   By  

 

    Name:       Title:     By  

 

    Name:       Title:  

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS   BANK OF AMERICA, N.A.   By  

 

    Name:       Title:     J.P. MORGAN CHASE BANK, N.A.   By  

 

    Name:       Title:     BARCLAYS BANK PLC   By  

LOGO [g382055ex10_1pg068.jpg]

    Name:   Ronnie Glenn     Title:   Vice President   BNP PARIBAS   By  

 

    Name:       Title:     By  

 

    Name:       Title:  

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDERS   BANK OF AMERICA, N.A.   By  

 

    Name:       Title:     J.P. MORGAN CHASE BANK, N.A.   By  

 

    Name:       Title:     BARCLAYS BANK PLC   By  

 

    Name:       Title:     BNP PARIBAS   By  

LOGO [g382055ex10_1pg069a.jpg]

    Name:   Michael Pearce     Title:   Managing Director   By  

LOGO [g382055ex10_1pg069b.jpg]

    Name:   Eric Slear     Title:   Vice President

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By  

LOGO [g382055ex10_1pg070a.jpg]

  Name:   John D. Toronto   Title:   Managing Director By  

LOGO [g382055ex10_1pg070b.jpg]

  Name:   VlPUL DHADDA   Title:   ASSOCIATE GOLDMAN SACHS BANK USA By  

 

  Name:     Title:   UBS LOAN FINANCE LLC By  

 

  Name:     Title:   By  

 

  Name:     Title:   WELLS FARGO BANK, N.A. By  

 

  Name:     Title:   THE BANK OF NEW YORK MELLON By  

 

  Name:     Title:  

 

1



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By  

 

  Name:     Title:   By  

 

  Name:     Title:   GOLDMAN SACHS BANK USA By  

LOGO [g382055ex10_1pg071.jpg]

  Name:   Mark Walton   Title:   Authorized Signatory UBS LOAN FINANCE LLC By  

 

  Name:     Title:   By  

 

  Name:     Title:   WELLS FARGO BANK, N.A. By  

 

  Name:     Title:   THE BANK OF NEW YORK MELLON By  

 

  Name:     Title:   MORGAN STANLEY BANK, N.A. By  

 

  Name:     Title:  

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By  

 

  Name:     Title:   By  

 

  Name:     Title:   GOLDMAN SACHS BANK USA By  

 

  Name:     Title:   UBS LOAN FINANCE LLC By  

LOGO [g382055ex10_1pg072a.jpg]

  Name:   Irja R. Otsa   Title:   Associate Director By  

LOGO [g382055ex10_1pg072b.jpg]

  Name:   Mary E. Evans   Title:   Associate Director WELLS FARGO BANK, N.A. By
 

 

  Name:     Title:   THE BANK OF NEW YORK MELLON By  

 

  Name:     Title:   MORGAN STANLEY BANK, N.A. By  

 

  Name:     Title:  

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By  

 

  Name:     Title:   By  

 

  Name:     Title:   GOLDMAN SACHS BANK USA By  

 

  Name:     Title:   UBS LOAN FINANCE LLC By  

 

  Name:     Title:   By  

 

  Name:     Title:   WELLS FARGO BANK, N.A. By  

LOGO [g382055ex10_1pg073.jpg]

  Name:   Tom Molitor   Title:   Managing Director THE BANK OF NEW YORK MELLON
By  

 

  Name:     Title:   MORGAN STANLEY BANK, N.A. By  

 

  Name:     Title:  

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By  

 

  Name:     Title:   By  

 

  Name:     Title:   GOLDMAN SACHS BANK USA By  

 

  Name:     Title:   UBS LOAN FINANCE LLC By  

 

  Name:     Title:   By  

 

  Name:     Title:   WELLS FARGO BANK, N.A. By  

 

  Name:     Title:   THE BANK OF NEW YORK MELLON By  

LOGO [g382055ex10_1pg074.jpg]

  Name:   Donald G. Cassidy, Jr.   Title:   Managing Director MORGAN STANLEY
BANK, N.A. By  

 

  Name:     Title:  

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH By  

 

  Name:     Title:   By  

 

  Name:     Title:   GOLDMAN SACHS BANK USA By  

 

  Name:     Title:   UBS LOAN FINANCE LLC By  

 

  Name:     Title:   By  

 

  Name:     Title:   WELLS FARGO BANK, N.A. By  

 

  Name:     Title:   THE BANK OF NEW YORK MELLON By  

 

  Name:     Title:   MORGAN STANLEY BANK, N.A. By  

LOGO [g382055ex10_1pg075.jpg]

  Name:   Michael King   Title:   Authorized Signatory

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By  

LOGO [g382055ex10_1pg076.jpg]

  Name:   Maria Iarricio   Title:   Vice President

 

364-DAY CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

Lenders and Commitments

 

Lenders

   Commitment  

Citibank, N.A.

   $ 114,000,000   

Bank of America, N.A.

   $ 114,000,000   

J.P. Morgan Chase Bank, N.A.

   $ 114,000,000   

Barclays Bank PLC

   $ 85,000,000   

BNP Paribas

   $ 85,000,000   

Credit Suisse AG Cayman Islands Branch

   $ 85,000,000   

Goldman Sachs Bank USA

   $ 85,000,000   

UBS Loan Finance LLC

   $ 85,000,000   

Wells Fargo Bank, N.A.

   $ 85,000,000   

The Bank of New York Mellon

   $ 63,000,000   

Morgan Stanley Bank, N.A.

   $ 51,000,000   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 34,000,000   

TOTAL

   $ 1,000,000,000   

 

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE II

MANDATORY COST RATE

CALCULATION OF MANDATORY COST RATE

 

1. The MCR Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 

2. On the first day of each Interest Period for any Advance denominated in
Pounds Sterling or Euros (or as soon as possible thereafter) the Administrative
Agent shall calculate, as a percentage rate, a rate (the “Additional Cost Rate”)
for each Lender participating in such Advance, in accordance with the paragraphs
set out below. The MCR Cost will be calculated by the Administrative Agent as a
weighted average of such Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each such Lender in the relevant Advance) and
will be expressed as a percentage rate per annum.

 

3. The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State (as defined in Section 2.15) will be the
percentage notified by that Lender to the Administrative Agent. This percentage
will be certified by that Lender in its notice to the Administrative Agent to be
its reasonable determination of the cost (expressed as a percentage of that
Lender’s participation in all Advances made from that Applicable Lending Office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that Applicable Lending Office.

 

4. The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by the Administrative Agent as
follows:

 

  (a) in relation to an Advance made in Pounds Sterling:

 

AB + C(B – D) + E ×  0.01

     100 – (A + C)      per cent. per annum

 

  (b) in relation to a Advance made in any Alternate Currency other than Pounds
Sterling:

 

E × 0.01

     per cent. per annum. 300     

Where:

 

  A. is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which such Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

SCHEDULE II



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Margin and the
MCR Cost and, if applicable, any additional amount of interest specified in
Section 2.07(b)) payable for the relevant Interest Period on the Advance.

 

  C is the percentage (if any) of Eligible Liabilities which such Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Bank to the Agent pursuant to
paragraph 7 below and expressed in Pounds Sterling per £1,000,000;

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” has the meaning given to it from time to time under
or pursuant to the Bank of England Act 1998 or (as may be appropriate) by the
Bank of England.

 

  (b) “Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits.

 

  (c) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).

 

  (d) “Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England.

 

  (e) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

SCHEDULE II



--------------------------------------------------------------------------------

7. If requested by the Administrative Agent, each Reference Bank shall, as soon
as practicable after publication by the Financial Services Authority, supply to
the Administrative Agent, the rate of charge payable by that Reference Bank to
the Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
Pounds Sterling per £1,000,000 of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 

  (a) the jurisdiction of its Applicable Lending Office; and

 

  (b) any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with an Applicable Lending Office in
the same jurisdiction as its Applicable Lending Office.

 

10. The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.

 

11. The Administrative Agent shall distribute the additional amounts received as
a result of the MCR to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 

12. Any determination by the Administrative Agent pursuant to this Schedule II
in relation to a formula, the MCR, an Additional Cost Rate or any amount payable
to a Lender shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

13. The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and provide notice to the Company and the
Lenders of any amendments which are required to be made to this Schedule II in
order to comply with any change in law, regulation or any requirements from time
to time imposed by the Bank of England, the Financial Services Authority or the
European Central Bank (or, in any case, any other authority which replaces all
or any of its functions) and any such determination shall, in the absence of
manifest error, be conclusive and binding on all parties to the Credit
Agreement.

 

SCHEDULE II



--------------------------------------------------------------------------------

SCHEDULE III

DESIGNATED BORROWER JURISDICTIONS

United Kingdom

Belgium

Luxembourg

Switzerland

 

SCHEDULE III



--------------------------------------------------------------------------------

EXHIBIT A-1

RATE REQUEST

Citibank, N.A., as Reference Bank

  under the Credit Agreement

  referred to below

1615 Brett Rd.

Building #3

New Castle, DE 19720

Attn: Bank Loan Syndications

[Date]

Ladies and Gentlemen:

The undersigned, Stanley Black & Decker, Inc., refers to the 364-Day Credit
Agreement, dated as of July 13, 2012 (as amended, modified or supplemented from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined) among the undersigned, The Black & Decker
Corporation, certain Lenders parties thereto, and Citibank, N.A., as
Administrative Agent for said Lenders and hereby requests notification from you
pursuant to Section 2.02(a) thereof of the Eurocurrency Rate which is applicable
to the Advance to be made (or converted or continued) on                , 20    
in the principal amount of [$        ] [€        ] [£        ] with the Interest
Period of      months.

 

Very truly yours, STANLEY BLACK & DECKER, INC. By  

 

  Name:   Title:

 

TO BE COMPLETED AND RETURNED BY

  THE REFERENCE BANK:

The rate requested above,

determined as required by

the Credit Agreement, is     .

 

CITIBANK, N.A., as Reference Bank

By  

 

  Authorized Officer

 

A1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

NOTICE OF BORROWING

Citibank, N.A., as Administrative Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

1615 Brett Rd.

Building #3

New Castle, DE 19720

Attn: Bank Loan Syndications

[Date]

Ladies and Gentlemen:

The undersigned, Stanley Black & Decker, Inc., refers to the 364-Day Credit
Agreement, dated as of July 13, 2012 (as amended, modified or supplemented from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, The Black & Decker
Corporation, certain Designated Borrowers, certain Lenders parties thereto, and
Citibank, N.A., as Administrative Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing on the following terms under the Credit
Agreement, and in that connection sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.02(b) of the
Credit Agreement:

 

  (i) The Borrower is                                         .

 

  (ii) The Business Day of the Proposed Borrowing is                 , 20    .

 

  (iii)

The Type of Advances comprising the Proposed Borrowing is [Base Rate]1
[Eurocurrency Rate].

 

  (iv)

The aggregate amount of the Proposed Borrowing is [$]2 [€] [£]        .

 

  [(v)] The Initial Interest Period for each Eurocurrency Rate Advance made as
part of the Proposed Borrowing is      month[s]].

 

1 

not available for any Designated Borrower

2 

not available for any Designated Borrower

 

A2-1



--------------------------------------------------------------------------------

  [(v)

The proceeds of the Proposed Borrowing are to be used to buy or carry Margin
Stock, and attached hereto are the certificates required pursuant to
Section 3.02(ii) of the Credit Agreement and a duly completed Form U-1 or
Form G-3.]3

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) the representations and warranties contained in Section 4.01 of the Credit
Agreement (other than the Excluded Representation) are correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, which constitutes a
Default or Event of Default.

 

Very truly yours, STANLEY BLACK & DECKER, INC. By  

 

  Name:   Title:

 

3 

if applicable

 

A2-2



--------------------------------------------------------------------------------

EXHIBIT B

NOTICE OF CONVERSION OR CONTINUATION

[Date]

Citibank, N.A., as Administrative Agent

  for the Lenders parties

  to the Credit Agreement

  referred to below

1615 Brett Rd.

Building #3

New Castle, DE 19720

Attn: Bank Loan Syndications

Ladies and Gentlemen:

The undersigned, Stanley Black & Decker, Inc., refers to the 364-Day Credit
Agreement, dated as of July 13, 2012 (as amended, modified or supplemented from
time to time, the “Credit Agreement”, the terms defined therein being used
herein as therein defined), among the undersigned, The Black & Decker
Corporation, certain Lenders parties thereto, and Citibank, N.A., as
Administrative Agent for said Lenders, and hereby gives you notice, pursuant to
Section 2.04(b) of the Credit Agreement that [the undersigned] [NAME OF
DESIGNATED BORROWER] hereby elects to [convert][continue] the Borrowing
consisting of [Base Rate][Eurocurrency Rate] Advances:

 

  (i) which is in the amount of $        ;

 

  (ii)

which, in the case of a Borrowing consisting of Eurocurrency Rate Advances, has
an Interest Period of      month(s);4 and

 

  (iii) which was borrowed (or previously converted or continued) on
                , 20        .

 

Omit clause (ii) if Committed Borrowing consisted of Base Rate Advances.

 

B-1



--------------------------------------------------------------------------------

Such [conversion][continuation] shall become effective on                 ,
20    , at which time such Advances shall be [converted into][continued as]
[Base Rate][Eurocurrency Rate] Advances:

 

  (i)

which is in the amount of $         ;5

and

 

  (ii)

which has an Interest Period of      month(s)6.

 

Very truly yours, STANLEY BLACK & DECKER, INC. By  

 

  Name:   Title:

 

2 

Omit clause (i) if conversion or continuation is for entire amount of Committed
Borrowing.

3 

Omit clause (ii) if conversion is into Base Rate Advance.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

TO BE UPDATED

[FORM OF OPINION OF COUNSEL TO THE COMPANY

July [    ], 2012

To each of the Lenders and to

Citibank, N.A., as Administrative Agent

For the Lenders

 

  Re: The $1,000,000,000 364-Day Credit Agreement among Stanley Black & Decker,
Inc., The Black & Decker Corporation, the Lenders party thereto and Citibank,
N.A., as Administrative Agent

Ladies and Gentlemen:

I am in-house counsel to, and represented, Stanley Black & Decker, Inc., a
Connecticut corporation (the “Company”) and The Black & Decker Corporation, a
Maryland corporation ( the “Subsidiary Guarantor”) in connection with the
negotiation, execution and delivery of that certain $1,000,000,000 364-Day
Credit Agreement, dated as of the date hereof, by and among the Company, the
Subsidiary Guarantor, the lenders party thereto (the “Lenders”) and Citibank,
N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (the “Credit Agreement”).

This opinion is being delivered pursuant to Section 3.01(d) of the Credit
Agreement. Capitalized terms used herein and not expressly defined herein have
the definitions specified in the Credit Agreement.

In addition to the Credit Agreement, I have examined originals, certified copies
or copies otherwise identified as being true copies of the following:

 

  (a) the Certificate of Incorporation of the Company, as amended, as of the
date hereof,

 

  (b) the Bylaws of the Company as in effect as of the date hereof;

 

  (c) the resolutions duly adopted at a meeting of the Board of Directors of the
Company authorizing, among other things, the execution, delivery and performance
by the Company of the Credit Agreement and the transactions contemplated
thereby;

 

  (d) the Certificate of Legal Existence of the Company as of June 6, 2012
issued by the Connecticut Secretary of State;



--------------------------------------------------------------------------------

  (e) the Certificate of the Treasurer of the Company, dated as of the date
hereof, a copy of which is attached hereto as Exhibit A (the “Treasurer’s
Certificate”); and

 

  (f) a copy of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2011 (the “Form 10-K”) filed with the Securities and Exchange
Commission.

With your concurrence, the opinions hereafter expressed, whether or not
qualified by language such as “to my knowledge”, are based solely upon (1) my
review of the Credit Agreement, and (2) inquiry among officers of the Company
that have given substantive attention to the negotiation of the Credit
Agreement, and (3) such review of published sources of law as I have deemed
necessary. I have, in rendering the legal opinions set forth herein, made and,
with your concurrence, the opinions hereafter expressed are based upon, certain
assumptions which are described in Schedule A hereto. My opinions hereafter
expressed are limited to the laws of the State of New York, the corporate laws
of the State of Connecticut and Federal law.

The opinions hereafter expressed with respect to the enforceability of any
provisions of the Credit Agreement or any rights or remedies granted to the
Lenders or the Administrative Agent under the Credit Agreement, are subject to
the general qualifications that such rights and remedies may be subject to and
affected by:

 

  (i) applicable bankruptcy, insolvency, reorganization, receivership,
moratorium, or assignment for the benefit of creditors laws and other laws
affecting the rights and remedies of creditors generally, including without
limitation laws regarding fraudulent transfers, fraudulent conveyances,
preferences, avoidance, automatic stay and turn-over;

 

  (ii) general principles of equity, including without limitation those
governing the availability of equitable remedies, affording equitable defenses,
requiring good faith, fair dealing and reasonableness in the performance and
enforcement of a contract, and affording defenses based upon unconscionability,
lack of notice, impracticability or impossibility of performance;

 

  (iii) general rules of contract law with respect to matters such as the
election of remedies, the limits of severability, mutuality of obligations, and
opportunity to cure, limitations on the enforceability of indemnification,
contribution or exculpation provisions under applicable securities laws or
otherwise and limitations on the enforceability of provisions that are in
violation of public policy; and



--------------------------------------------------------------------------------

  (iv) determination by the courts in which litigation may be instituted that
certain provisions of the Credit Agreement pertaining to the payment of legal
expenses, including attorneys’ fees, the waiving of hearings, the designation of
federal and state courts as having jurisdiction and/or venue are reasonable and
comply with, or are permitted by, applicable constitutional provisions and by
applicable laws, regulations and rules of court.

I express no opinion as to the enforceability of any provision in the Credit
Agreement which purports to excuse or indemnify the Lenders or the
Administrative Agent from any liability for negligent or intentional acts or
omissions. I note that my opinion in paragraph 1 below as to the good standing
of the Company is limited to the information provided in the certificate of the
Secretary of State of the State of Connecticut to the effect that the Company
has legal existence.

I express no opinion concerning any provision in the Credit Agreement which
purports to (i) establish evidentiary standards or make determinations
conclusive, (ii) waive any rights which may not by law be waived (including the
rights to notice and hearing), or (iii) effectuate any provision contained in
the Credit Agreement which purports to limit the Lenders’ or the Administrative
Agent’s liability. The provisions of the Credit Agreement regarding the
declaration of a default or event of default may be subject to enforcement of a
court imposed standard of materiality in determining whether an actionable event
of default exists.

Based upon and subject to the foregoing, I am of the opinion that:

1. The Company is a corporation validly existing and in good standing under the
laws of the State of Connecticut.

2. The execution, delivery and performance by the Company and the Subsidiary
Guarantor of the Credit Agreement and the consummation of the transaction
contemplated thereby are (a) in the case of the Company, within its power and
authority and have been duly authorized by all necessary proceedings under its
organizational documents, and (b) did not and do not (i) in the case of the
Company, violate or conflict with any provision of its organizational documents,
(ii) violate or conflict with any law, rule or regulation of any governmental
authority applicable to the Company or the Subsidiary Guarantor,, (iii) require
the Company or the Subsidiary Guarantor to obtain any approval, consent or
waiver of, or make any filing with, any governmental agency or body (other than
approvals, consents or waivers already obtained or filings already made),
(iv) require the consent or authorization of, or approval by, or notice to, any
party to any material contract or agreement listed as an Exhibit to the Form
10-K to which the Company or the Subsidiary Guarantor is a party, except for
such consents, authorizations, approvals or notices that (assuming the power and
authority of the consenting entity and the authority and capacity of the person
signing on its behalf) have been obtained or made, or (v) violate or conflict
with any judgment, order or decree of which I have knowledge to which the
Company or the Subsidiary Guarantor is a party or by which any of their
respective assets or properties are bound.



--------------------------------------------------------------------------------

3. The Credit Agreement has been duly executed and delivered by the Company; and
the Credit Agreement constitutes the legal, valid and binding obligations of the
Company and the Subsidiary Guarantor, enforceable against each of them in
accordance with its terms.

4. The Company is not an “investment company,” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

This opinion is rendered to you for your benefit in connection with the
transactions contemplated by the Credit Agreement and may not be relied upon by
any other party without our prior written consent. Notwithstanding the
foregoing, any person that becomes a Lender in accordance with the provisions of
the Credit Agreement may rely on the opinions expressed herein as if this letter
were addressed to such Lender on the date hereof.

Very truly yours,



--------------------------------------------------------------------------------

SCHEDULE A

ASSUMPTIONS

In rendering the legal opinion, I have made certain customary assumptions
described below:

1. Each natural person executing the Credit Agreement and has sufficient legal
capacity to enter into the Credit Agreement and perform the transactions
contemplated thereby.

2. Each person other than the Company has all requisite power and authority and
has taken all necessary corporate or other action to enter into the Credit
Agreement, to the extent necessary to make the Credit Agreement enforceable
against it.

3. Each person other than the Company and the Subsidiary Guarantor has complied
with all legal requirements pertaining to its status as such status relates to
its rights to enforce the Credit Agreement against the Company and the
Subsidiary Guarantor.

4. All documents examined by me in connection with rendering this opinion are
accurate, complete and authentic, each original is authentic, each copy conforms
to an authentic original and (other than signatures on behalf of the Company and
the Subsidiary Guarantor) all signatures are genuine.

5. All official public records are accurate, complete and properly indexed and
filed.

6. There has not been any mutual mistake of fact or misunderstanding, fraud,
duress, or undue influence by or among any of the parties to the Credit
Agreement.

7. The conduct of the parties to the Credit Agreement has complied in the past
and will comply in the future with any requirement of good faith, fair dealing
and conscionability.

8. Each person other than the Company and the Subsidiary Guarantor has acted in
good faith and without notice of any defense against the enforcement of any
rights created by, or adverse claim to any property or security interest
transferred or created as part of, the transaction contemplated by the Credit
Agreement.

9. All parties, other than Company and the Subsidiary Guarantor, to or bound by
the Credit Agreement will act in accordance with, and will refrain from taking
any action that is forbidden by, the terms and conditions of the Credit
Agreement.

 

C1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF OPINION OF COUNSEL TO THE SUBSIDIARY GUARANTOR

[    ], 2012

To each of the Lenders party to the

364-Day Credit Agreement

referred to below and Citibank, N.A.,

as Administrative Agent

 

Re: 364-Day Credit Agreement referred to below

Ladies and Gentlemen:

This opinion is being delivered to you pursuant to Section 3.01(d) of the
364-Day Credit Agreement, dated as of July [    ], 2012 (the “Credit
Agreement”), between Stanley Black & Decker, Inc., a Connecticut corporation,
The Black & Decker Corporation, a Maryland corporation (the “Subsidiary
Guarantor”), and each of you. Capitalized terms that are used but not otherwise
defined herein shall have the meanings set forth in the Credit Agreement.

I have acted as counsel to the Subsidiary Guarantor in connection with the
execution and delivery of the Credit Agreement. In my capacity as counsel for
the Subsidiary Guarantor, and for purposes of the opinions expressed herein, I
have examined the following:

 

(a) A counterpart of the Credit Agreement executed by the Subsidiary Guarantor
on the date hereof;

 

(b) The charter and the bylaws of the Subsidiary Guarantor as in effect on the
date hereof (together, the “Governing Documents”);

 

(c) The records of proceedings and actions of the board of directors of the
Subsidiary Guarantor in respect of the execution, delivery and performance of
the Credit Agreement and the transactions contemplated thereby;

 

(d) A certificate of the State Department of Assessments and Taxation of the
State of Maryland, dated [    ], 2012, to the effect that, among other things,
the Subsidiary Guarantor is (i) duly incorporated under and by virtue of the
laws of the State of Maryland and (ii) is duly authorized to exercise in the
State of Maryland all the powers recited in its charter and to transact business
in the State of Maryland; and

 

(e) The other documents furnished on the date hereof by the Subsidiary Guarantor
pursuant to Section 3.01(b) and (c) of the Credit Agreement.

For purposes of the opinions expressed herein, I have relied as to factual
matters on certificates of officers and representatives of the Subsidiary
Guarantor and have obtained such further assurances as I deemed necessary or
appropriate. I also have relied on, and assumed the accuracy of, the
representations and warranties made by the Subsidiary Guarantor in the Credit
Agreement, including all exhibits thereto (except to the extent those
representations and warranties involve legal conclusions).

 

C2-1



--------------------------------------------------------------------------------

In expressing the opinions set forth herein, I have assumed that (i) all
documents submitted to me as originals are authentic, (ii) all documents
submitted to me as copies conform with the originals of those documents,
(iii) all signatures on all documents submitted to me for examination are
genuine, (iv) each natural person executing any such document is legally
competent to do so and (v) all public records reviewed by me or on my behalf are
accurate and complete.

Based on the foregoing and subject to the assumptions, qualifications and
limitations set forth herein, I am of the opinion that:

 

1. The Subsidiary Guarantor is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Maryland.

 

2. The execution, delivery and performance by the Subsidiary Guarantor of the
Credit Agreement and the consummation of the transactions contemplated thereby
are within the corporate power of the Subsidiary Guarantor, have been duly
authorized by all necessary proceedings under the Governing Documents and do not
(i) violate or conflict with any provision of the Governing Documents,
(ii) violate or conflict with any law, rule or regulation of any governmental
authority of the State of Maryland applicable to the Subsidiary Guarantor, or
(iii) require the Subsidiary Guarantor to obtain any approval or consent of, or
make any filing with, any governmental agency or body of the State of Maryland.

 

3. The Credit Agreement has been duly executed and delivered by the Subsidiary
Guarantor.

 

4. The choice of New York law to govern the Credit Agreement is a valid and
effective choice of law under the laws of the State of Maryland, and, in a
properly presented case, a Maryland court and a federal court sitting in the
State of Maryland and applying Maryland choice of law principles would recognize
and enforce the choice of New York law, to the extent the law of that state is
chosen, to govern the Credit Agreement, which expressly states that, in whole or
in part, New York law shall be the governing law. If a Maryland court or a
federal court sitting in the State of Maryland and applying Maryland law were to
hold that, notwithstanding the choice of law set forth therein, the Credit
Agreement is to be governed by and construed in accordance with the laws of the
State of Maryland, the Credit Agreement would constitute, under the laws of the
State of Maryland, the legal, valid and binding obligation of the Subsidiary
Guarantor enforceable against the Subsidiary Guarantor in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and other laws affecting the rights of creditors generally, and except that the
remedy of specific performance and other forms of equitable relief may be
subject to equitable defenses and to the discretion of the court before which
any proceeding, whether at law or in equity, may be brought.

With respect to my opinion set forth in numbered paragraph 2 above as to
violations of or conflicts with laws, rules or regulations and requirements of
approvals or consents of or filings with governmental agencies or bodies, my
opinion is limited to the laws, rules and regulations of the State of Maryland
that, in my experience, would typically be applicable to Maryland

 

   C2-2    2



--------------------------------------------------------------------------------

corporations entering into credit transactions similar to that which is
contemplated by the Credit Agreement. With respect to my opinion set forth in
numbered paragraph 4 above as to the legal, valid and binding obligation of the
Subsidiary Guarantor and the enforceability thereof, I am assuming that, in
order to induce the Subsidiary Guarantor to enter into the Credit Agreement,
Stanley Black & Decker, Inc. has provided fair and sufficient consideration to
the Subsidiary Guarantor.

I express no opinion as to the laws of any jurisdiction other than the laws of
the State of Maryland.

 

This letter and the opinions set forth herein are being furnished by me to you
solely for your benefit in connection with the transactions contemplated by the
Credit Agreement and may not be relied upon by any person or for any other
purpose without our prior written consent. Notwithstanding the foregoing, any
Person that becomes a Lender in accordance with the provisions of the Credit
Agreement may rely on the opinions expressed herein as if this letter were
addressed to such Lender on the date hereof. The opinions set forth herein are
limited to the matters set forth in this letter and no other opinions should be
inferred beyond the matters expressly stated.

 

Very truly yours, [    ]   By:  

 

  Principal

 

   C2-3    3



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO

THE ADMINISTRATIVE AGENT

July [    ], 2012

To the Initial Lenders party to the Credit

Agreement referred to below and to

Citibank, N.A., as Administrative Agent

Stanley Black & Decker, Inc.

Ladies and Gentlemen:

We have acted as counsel to Citibank, N.A., as Administrative Agent (the
“Agent”), in connection with the 364-Day Credit Agreement, dated as of July 13,
2012 (the “Credit Agreement”), among Stanley Black & Decker, Inc., a Connecticut
corporation (the “Company”), The Black & Decker Corporation, a Maryland
corporation (the “Subsidiary Guarantor”), and each of you. Unless otherwise
defined herein, terms defined in the Credit Agreement are used herein as therein
defined.

In that connection, we have reviewed originals or copies of the following
documents:

 

  (a) A copy of the Credit Agreement executed by each of the Company and the
Subsidiary Guarantor and

 

  (b) The Notes executed by the Company and delivered on the date hereof.

The documents described in the foregoing clauses (a) and (b) are collectively
referred to herein as the “Opinion Documents.”

We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinions expressed below.

In our review of the Opinion Documents and other documents, we have assumed:

 

  A. The genuineness of all signatures.

 

  B. The authenticity of the originals of the documents submitted to us.

 

  C. The conformity to authentic originals of any documents submitted to us as
copies.

As to matters of fact, the truthfulness of the representations made in the
Credit Agreement and the other Opinion Documents.

 

C3-1



--------------------------------------------------------------------------------

  A. That each of the Opinion Documents is the legal, valid and binding
obligation of each party thereto, other than the Loan Parties, enforceable
against each such party in accordance with its terms.

 

  B. That:

(i) Each Loan Party is an entity duly organized and validly existing under the
laws of the jurisdiction of its organization.

(ii) Each Loan Party has full power to execute, deliver and perform, and has
duly executed and delivered, the Opinion Documents to which it is a party.

(iii) The execution, delivery and performance by each Loan Party of the Opinion
Documents to which it is a party have been duly authorized by all necessary
action (corporate or otherwise) and do not:

(1) contravene its certificate or articles of incorporation, by-laws or other
organizational documents;

(2) except with respect to Generally Applicable Law, violate any law, rule or
regulation applicable to it; or

(3) result in any conflict with or breach of any agreement or document binding
on it of which any addressee hereof has knowledge, has received notice or has
reason to know.

(iv) Except with respect to Generally Applicable Law, no authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body or (to the extent the same is required under any agreement or
document binding on it of which an addressee hereof has knowledge, has received
notice or has reason to know) any other third party is required for the due
execution, delivery or performance by any Loan Party of any Opinion Documents to
which it is a party or, if any such authorization, approval, action, notice or
filing is required, it has been duly obtained, taken, given or made and is in
full force and effect.

We have not independently established the validity of the foregoing assumptions.

“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Loan Parties, the Opinion Documents or the
transactions governed by the Opinion Documents. Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to any Loan Party, the Opinion Documents or such transactions solely because
such law, rule or regulation is part of a regulatory regime applicable to any
party to any of the Opinion Documents or any of its affiliates due to the
specific assets or business of such party or such affiliate.

Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that each Opinion Document is the legal, valid and binding obligation of
each Loan Party, enforceable against such Loan Party in accordance with its
terms.

 

   C3-2    2



--------------------------------------------------------------------------------

Our opinion expressed above is subject to the following qualifications:

(a) Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).

(b) Our opinion is subject to the effect of general principles of equity,
including without limitation concepts of materiality, reasonableness, good faith
and fair dealing (regardless of whether considered in a proceeding in equity or
at law).

(c) We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Opinion
Documents to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws.

(d) We express no opinion with respect to the enforceability of any indemnity
against loss in converting into a specified currency the proceeds or amount of a
court judgment in another currency.

(e) We express no opinion with respect to Section 8.13 of the Credit Agreement
to the extent that such Section (i) implies that a federal court of the United
States has subject matter jurisdiction or (ii) purports to grant any court
exclusive jurisdiction.

(f) Our opinion is limited to Generally Applicable Law.

A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement. Any
such person may rely on the opinions expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.

This opinion letter is rendered to you in connection with the transactions
contemplated by the Opinion Documents. This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.

This opinion letter speaks only as of the date hereof. We expressly disclaim any
responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinions expressed herein.

Very truly yours,

 

C3-3



--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]7 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]8 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]9 hereunder are several and not joint.]10
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause

 

7 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

8

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

9

Select as appropriate.

10

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

  (i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

   [Assignor [is] [is not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate] of [identify Lender] 3.   
Borrower(s):    Stanley Black & Decker, Inc. 4.    Administrative Agent:   
Citibank, N.A., as the administrative agent under the Credit Agreement 5.   
Credit Agreement:    The $1,000,000 364-Day Credit Agreement dated as of July
[    ], 2012 among Stanley Black & Decker, Inc., as Borrower, The Black & Decker
Corporation, as Subsidiary Guarantor, the Lenders parties thereto, Citibank,
N.A., as Administrative Agent, and the other agents parties thereto 6.   
Assigned Interest[s]:   

 

Assignor[s]11

   Assignee[s]12    Aggregate Amount of
Commitment/Advances
for all Lenders13      Amount of
Commitment/Advances
Assigned8      Percentage
Assigned of
Commitment/
Advances14     CUSIP
Number       $                $                %          $                $  
             %          $                $                %   

 

11 

List each Assignor, as appropriate.

12

List each Assignee, as appropriate.

13

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

14

Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances of
all Lenders thereunder.



--------------------------------------------------------------------------------

[7.

Trade Date:                     ]15

 

15

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]16 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]17 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

16 

Add additional signature blocks as needed.

17

Add additional signature blocks as needed.



--------------------------------------------------------------------------------

[Consented to and]18 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent By  

 

  Name:   Title: [Consented to:]19 [NAME OF RELEVANT PARTY] By  

 

  Name:   Title:

 

18 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

19

To be added only if the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 8.07(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 8.07(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) [if it is a Foreign Lender] attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

D-1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to the Effective Date
or with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

PROMISSORY NOTE

 

[$][€][£]                Dated:                     

FOR VALUE RECEIVED, the undersigned, [STANLEY BLACK & DECKER, INC., a
Connecticut corporation] [DESIGNATED BORROWER, a [            ] corporation]
(the “Borrower”), HEREBY PROMISES TO PAY to the order of [NAME OF LENDER] (the
“Lender”) the principal sum of [$][€][£]            or, if less, the aggregate
principal amount of all Advances made by the Lender to the Borrower pursuant to
the Credit Agreement referred to below outstanding on the Termination Date, and
such amount shall be paid on or prior to the Termination Date as provided in the
Credit Agreement referred to below.

Capitalized terms used herein and not defined herein shall have the meanings
provided in the Credit Agreement referred to below.

The Borrower promises to pay interest on the principal amount of each Advance
from the date of such Advance until such principal amount is paid in full, at
such interest rates, and payable at such times, as are specified in the Credit
Agreement referred to below.

Both principal of and interest on each Advance are payable in the Currency in
which such Advance was denominated to Citibank, N.A., as Administrative Agent,
at the Administrative Agent’s Account in the Principal Financial Center for such
Currency for the account of the Lender, in same day funds. Each Advance made by
the Lender to the Borrower and the maturity thereof, and all payments made on
account of the principal amount thereof, shall be recorded by the Lender and,
prior to any transfer hereof, endorsed on the grid attached hereto which is a
part of this Promissory Note, which recordation shall be conclusive and binding
absent manifest error but the failure to make such recording shall not have any
effect on the Lender’s rights hereunder.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the 364-Day Credit Agreement, dated as of July 13, 2012 (as
amended, modified or supplemented from time to time, the “Credit Agreement”),
among [Stanley Black & Decker, Inc./the Borrower], The Black & Decker
Corporation, certain Designated Borrowers (if any), the Lender and certain other
lenders parties thereto, and Citibank, N.A., as Administrative Agent for the
Lender and such other lenders. The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the Dollar
amount first above mentioned, the indebtedness of the Borrower resulting from
each such Advance being evidenced by this Promissory Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

E-1



--------------------------------------------------------------------------------

[STANLEY BLACK & DECKER, INC.]

[DESIGNATED BORROWER]

By  

 

  Name:   Title: By  

 

  Name:   Title:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF DESIGNATION LETTER

[Date]

To Citibank, N.A.,

as Administrative Agent

1615 Brett Rd.

Building #3

New Castle, DE 19720

Attn: Bank Loan Syndications

Ladies and Gentlemen:

We make reference to the $1,000,000,000 364-Day Credit Agreement, dated as of
July 13, 2012 (the “Credit Agreement”) among Stanley Black & Decker, Inc. (the
“Company”), The Black & Decker Corporation, certain Designated Borrowers (if
any), the Lenders party thereto and Citibank, N.A., as Administrative Agent.
Terms defined in the Credit Agreement are used herein as defined therein.

The Company hereby designates [                    ] (the “Designated
Borrower”), a corporation duly incorporated under the laws of
[                    ] and a Subsidiary, as a Company in accordance with
Section 2.14 of the Credit Agreement.

The Designated Borrower hereby accepts the above designation and hereby
expressly and unconditionally accepts all of the obligations of a Borrower under
the Credit Agreement, adheres to the Credit Agreement and agrees and confirms
that, upon your execution and return to the Company of the enclosed copy of this
letter, it shall be a Borrower for all purposes of the Credit Agreement, joins
in each of the waivers, appointments and submissions in Article VIII thereof,
and will perform and comply with the terms and provisions of the Credit
Agreement applicable to it as if it had originally executed the Credit Agreement
as a Borrower. The Designated Borrower hereby authorizes and empowers the
Company to act as its representative and attorney-in-fact for the purposes of
signing documents and giving and receiving notices (including notices of
Borrowing under the Credit Agreement) and other communications in connection
with the Credit Agreement and the transactions contemplated thereby and for the
purposes of modifying or amending any provision of the Credit Agreement and
further agrees that the Administrative Agent and each Lender may conclusively
rely on the foregoing authorization.

The Designated Borrower represents and warrants to the Administrative Agent and
each Lender the following:

 

  (a) Corporate Existence. The Designated Borrower is an entity duly organized
and validly existing under the laws of its jurisdiction of formation.

 

F-1



--------------------------------------------------------------------------------

  (b) Corporate Authorization, Etc. The performance of its obligations under the
Credit Agreement and the execution, delivery and performance by the Designated
Borrower of this Designation Letter and any Note executed by the Designated
Borrower are within the Designated Borrower’s corporate powers, have been duly
authorized by all necessary corporate action and do not contravene (i) the
Designated Borrower’s charter documents of (ii) any law or contractual
restriction binding on or affecting the Designated borrower.

 

  (c) No Approvals. No authorization, approval or action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by the Designated Borrower’s of this
Designation Letter and any Note executed by the Designated Borrower or the
performance of its obligations under the Credit Agreement.

 

  (d) Enforceability. Each of the Credit Agreement and this Designation Letter
is and, upon issuance and delivery thereof in accordance with the Credit
Agreement, each Note executed by the Designated Borrower will be the legal,
valid and binding obligations of the Designated Borrower, enforceable against
the Designated Borrower in accordance with their respective terms.

 

  (e) Investment Company. The Designated Borrower is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

  (f) No Defaults. The Designated Borrower is not in default under or with
respect to any agreement, instrument or undertaking to which it is a party or by
which it or any of its property is bound in any respect which could reasonably
be expected to result in a Material Adverse Effect.

 

  (g) Use of Proceeds, Etc. All proceeds of each Advance made to the Designated
Borrower will be used by it only in accordance with the provisions of
Section 2.12 of the Credit Agreement. It is not, nor will be, engaged in the
business of extending credit for the purpose of buying or carrying Margin Stock
and no proceeds of any Advance will be used by it to extend credit to others for
the purpose of buying or carrying any Margin Stock. Neither the making of any
Advance to the Designated Borrower nor the use of the proceeds thereof will
violate or be inconsistent with the provisions of Regulations U or X issued by
the Board of Governors of the Federal Reserve System.

The Designated Borrower agrees that the address set forth below its name on its
signature page hereto shall be its “Address for Notices” for all purposes of the
Credit Agreement (including Section 8.13 thereof). The Designated Borrower
acknowledges its receipt of the notice of each Lender, provided pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), set forth in Section 8.15 of the Credit Agreement.

 

F-2



--------------------------------------------------------------------------------

To the extent that the Designated Borrower or any of its Property has or
hereafter may acquire, in any jurisdiction in which judicial proceedings may at
any time be commenced with respect to the Credit Agreement or any other Loan
Document, any immunity from jurisdiction, legal proceedings, attachment (whether
before or after judgment), execution, judgment or set-off, the Designated
Borrower hereby irrevocably agrees not to claim and hereby irrevocably waives
such immunity.

 

STANLEY BLACK & DECKER, INC. By  

 

  Name:   Title: By  

 

  Name:   Title: [NAME OF DESIGNATED BORROWER] By  

 

  Name:   Title:

 

   Address for Notices:       [                                         ]      
[                                         ]      
[                                         ]       Attention:
[                            ]       Telecopier: [                            ]
      Telephone: [                            ]   

 

F-3



--------------------------------------------------------------------------------

ACCEPTED AND AGREED: CITIBANK, N.A., as Administrative Agent By  

 

  Name:   Title:

 

F-4



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF TERMINATION LETTER

[Date]

To Citibank, N.A.,

as Administrative Agent

1615 Brett Rd.

Building #3

New Castle, DE 19720

Attn: Bank Loan Syndications

Ladies and Gentlemen:

We make reference to the $1,000,000,000 364-Day Credit Agreement, dated as of
July 13, 2012 (the “Credit Agreement”) among Stanley Black & Decker, Inc. (the
“Company”), The Black & Decker Corporation, certain Designated Borrowers (if
any), the Lenders party thereto and Citibank, N.A., as Administrative Agent.
Terms defined in the Credit Agreement are used herein as defined therein.

The Company hereby terminates the status as a Designated Borrower of
[                    ], a corporation incorporated under the laws of
[                    ], in accordance with Section 2.14 of the Credit Agreement,
effective as of the date of receipt of this notice by the Administrative Agent.
The undersigned hereby represents and warrants that all principal and interest
on any Advance of the above-referenced Designated Borrower and all other amounts
payable by such Designated Borrower pursuant to the Credit Agreement have been
paid in full on or prior to the date hereof. Notwithstanding the foregoing, this
Termination Letter shall not affect any obligation which by the terms of the
Credit Agreement survives termination thereof.

 

STANLEY BLACK & DECKER, INC. By  

 

  Name:   Title:

 

G-1